Exhibit 10.1


Execution Version




CCO HOLDINGS, LLC
and
CCO HOLDINGS CAPITAL CORP.,
as Issuers,
CHARTER COMMUNICATIONS, INC.,
as Parent Guarantor
and
The Bank of New York Mellon TRUST COMPANY, N.A.,
as Trustee
-------------------------
SIXTH SUPPLEMENTAL INDENTURE
Dated as of March 14, 2013
-------------------------
5.250% Senior Notes due 2021










--------------------------------------------------------------------------------




CROSS-REFERENCE TABLE*
Trust Indenture
Act Section
Indenture Section
310(a)(1)
7.10
(a)(2)
7.10
(a)(3)
N.A.
(a)(4)
N.A.
(a)(5)
7.10
(b)
7.10
(c)
N.A.
311(a)
7.11
(b)
7.11
(c)
N.A.
312(a)
2.05
(b)
11.03
(c)
11.03
313(a)
7.06
(b)(1)
N.A.
(b)(2)
7.06; 7.07
(c)
7.06; 11.02
(d)
7.06
314(a)
4.04; 11.02; 11.04
(b)
N.A.
(c)(1)
11.04
(c)(2)
11.04
(c)(3)
N.A.
(d)
N.A.
(e)
11.05
(f)
N.A.
315(a)
7.01; 7.02
(b)
7.05; 11.02
(c)
7.01
(d)
7.01
(e)
6.11
316(a) (last sentence)
2.09
(a)(1)(A)
6.05
(a)(1)(B)
6.04
(a)(2)
N.A.
(b)
6.07
(c)
2.12
317(a)(1)
6.08
(a)(2)
6.09
(b)
2.04
318(a)
11.01
(b)
N.A.
(c)
11.01



N.A. means not applicable.
* This Cross Reference Table is not part of this Supplemental Indenture.

-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE 1
 
 
 
 
 
 
 
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
 
 
 
 
 
Section 1.01
Definitions
2


Section 1.02
Other Definitions
23


Section 1.04
Rules of Construction
24


 
 
 
 
 
ARTICLE 2
 
 
 
 
 
 
 
 
THE NOTES
 
 
 
 
 
 
Section 2.01
Form and Dating
24


Section 2.02
Execution and Authentication
25


Section 2.03
Registrar and Paying Agent
26


Section 2.04
Paying Agent to Hold Money in Trust
27


Section 2.05
Holder Lists
27


Section 2.06
Transfer and Exchange
27


Section 2.07
Replacement Notes
41


Section 2.08
Outstanding Notes
41


Section 2.09
Treasury Notes
41


Section 2.10
Temporary Notes
42


Section 2.11
Cancellation
42


Section 2.12
Defaulted Interest
42


Section 2.13
CUSIP Numbers
42


 
 
 
 
 
 
 
ARTICLE 3
 
 
 
 
 
 
 
 
REDEMPTION AND PREPAYMENT
 
 
 
 
 
 
Section 3.01
Notice to Trustee
43


Section 3.02
Selection of Notes to Be Redeemed
43


Section 3.03
Notice of Redemption
43


Section 3.04
Effect of Notice of Redemption
44


Section 3.05
Deposit of Redemption Price
45


Section 3.06
Notes Redeemed in Part
45


Section 3.07
Optional Redemption
45


Section 3.08
Mandatory Redemption
46


Section 3.09
Offer to Purchase by Application of Excess Proceeds
46












-ii-

--------------------------------------------------------------------------------




 
 
ARTICLE 4
 
 
 
 
 
 
 
 
COVENANTS
 
 
 
 
 
 
Section 4.03
Reports
48


Section 4.04
Compliance Certificate
49


Section 4.05
Taxes
49


Section 4.06
Stay, Extension and Usury Laws
49


Section 4.07
Restricted Payments
50


Section 4.08
Investments
54


Section 4.09
Dividend and Other Payment Restrictions Affecting Subsidiaries
54


Section 4.10
Incurrence of Indebtedness and Issuance of Preferred Stock
56


Section 4.11
Limitation on Asset Sales
59


Section 4.12
[Reserved]
60


Section 4.13
Transactions with Affiliates
60


Section 4.14
Liens
62


Section 4.15
Existence
62


Section 4.16
Repurchase at the Option of Holders upon a Change of Control Triggering Event
62


Section 4.17
Limitations on Issuances of Guarantees of Indebtedness
64


Section 4.18
Special Interest Notice
65


Section 4.19
Suspension of Covenants
65


 
 
 
 
ARTICLE 5
 
 
 
 
 
SUCCESSORS
 
 
 
 
 
 
Section 5.01
Merger, Consolidation or Sale of Assets
66


 
 
 
 
ARTICLE 6
 
 
 
 
 
DEFAULTS AND REMEDIES
 
 
 
 
Section 6.01
Events of Default
67


 
 
 
 
ARTICLE 7
 
 
 
 
 
TRUSTEE
 
 
 
 
Section 7.01
Duties of Trustee
67


Section 7.02
Rights of Trustee
68


Section 7.03
Individual Rights of Trustee
70


Section 7.04
Trustee's Disclaimer
70










-iii-

--------------------------------------------------------------------------------


Section 7.05
Notice of Defaults
70


Section 7.06
Reports by Trustee to Holders
70


Section 7.07
Compensation and Indemnity
70


Section 7.08
Replacement of the Trustee
71


Section 7.09
Successor Trustee by Merger, etc.
73


Section 7.10
Eligibility; Disqualification
73


Section 7.11
Preferential Collection of Claims Against the Issuers
73


 
 
 
 
ARTICLE 8
 
 
 
 
 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
 
 
 
Section 8.03
Covenant Defeasance
73


 
 
 
 
ARTICLE 9
 
 
 
 
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
 
 
 
Section 9.01
Without Consent of Holders of Notes
74


Section 9.02
With Consent of Holders of Notes
74


 
 
 
 
ARTICLE 11
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 11.13
Table of Contents, Headings, etc.
75


Section 11.16
Supplemental Indenture Controls
75


 
 
 
 
ARTICLE 12
 
 
 
 
 
SATISFACTION AND DISCHARGE
 
 
 
 
Section 12.01
Satisfaction and Discharge of Supplemental Indenture
75


Section 12.02
Application of Trust Money
76






-iv-

--------------------------------------------------------------------------------


SIXTH SUPPLEMENTAL INDENTURE dated as of March 14, 2013 (the “Supplemental
Indenture”) among CCO Holdings, LLC, a Delaware limited liability company (as
further defined below, the “Company”), CCO Holdings Capital Corp., a Delaware
corporation (as further defined below, “Capital Corp” and together with the
Company, the “Issuers”), Charter Communications, Inc., a Delaware corporation
(as further defined below, “CCI” or the “Parent Guarantor”) (with respect to
Article 10 and Section 7.07 only) and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Trustee”).
WHEREAS, the Issuers, the Parent Guarantor and the Trustee have previously
executed and delivered an Indenture, dated as of May 10, 2011 (the “Base
Indenture”), providing for the issuance from time to time of one or more series
of the Issuers' senior debt securities;
WHEREAS, Section 9.01 of the Base Indenture provides that the Issuers and the
Trustee may enter into a supplemental indenture to the Base Indenture to, among
other things, establish the form or terms of any series of Notes (as defined in
the Base Indenture) as permitted by Section 2.01 and Section 9.01 of the Base
Indenture;
WHEREAS, clause (8) of Section 9.01 of the Base Indenture provides that the
Issuers and the Trustee may enter into a supplemental indenture changing or
eliminating any provision of the Base Indenture; provided, that any such change
shall become effective only when there is no outstanding Notes (as defined in
the Base Indenture) of such series created prior to the execution of such
supplemental indenture which is entitled to the benefit of such provisions;
WHEREAS, the Issuers and the Guarantor are entering into this Supplemental
Indenture to, among other things, establish the form and terms of the Issuers'
new series of 5.250% Senior Notes due 2021 (the “Notes”) pursuant to the Base
Indenture, as modified by this Supplemental Indenture;
WHEREAS, Section 9.01 of the Base Indenture provides that the Issuers and
Guarantor may conform the Base Indenture, as amended and supplemented, or the
Notes, as amended or supplemented, to the description and terms of such Notes in
the offering memorandum, prospectus supplement or other offering document
applicable to such Notes at the time of the initial sale thereof; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture and to make it a valid and binding obligation of the
Issuers have been done or performed.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Issuers, the Parent Guarantor and the Trustee, for
the benefit of each other and for the equal and ratable benefit of the Holders
of the Notes (as defined herein), hereby enter into this Supplemental Indenture
to, among other things, establish the terms of the Notes pursuant to Section
2.01 of the Base Indenture and there is hereby established the Issuers' “5.250%
Senior Notes due 2021” as a separate series of Notes (as defined in the Base
Indenture) and such parties further agree that this Supplemental Indenture
affects the Issuers' 5.250% Senior Notes



--------------------------------------------------------------------------------


due 2021 only and not any other series of Notes (as defined in the Base
Indenture), except with respect to Section 9.02 hereof.
ARTICLE 1


DEFINITIONS AND INCORPORATION BY REFERENCE


Section 1.01    Definitions.The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context of this Supplemental
Indenture otherwise requires) for all purposes of this Supplemental Indenture
and of any indenture supplemental hereto that governs the Notes have the
respective meanings specified in this Section 1.01. All other terms used in this
Supplemental Indenture that are defined in the Base Indenture or the TIA, either
directly or by reference therein (except as herein otherwise expressly provided
or unless the context of this Supplemental Indenture otherwise requires), have
the respective meanings assigned to such terms in the Base Indenture or the TIA,
as the case may be, as in force at the date of this Supplemental Indenture as
originally executed.


“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Notes” means Notes issued pursuant to the terms of this Supplemental
Indenture in addition to Initial Notes (other than any Notes issued in respect
of Initial Notes pursuant to Sections 2.06, 2.07, 2.10, 3.06, 3.09 or 4.16 of
this Supplemental Indenture or Section 9.05 of the Base Indenture).
“Asset Acquisition” means (a) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or shall be merged with or into the Company or any of its
Restricted Subsidiaries, or (b) the acquisition by the Company or any of its
Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.
“Asset Sale” means:
(1)    the sale, lease, conveyance or other disposition of any assets or rights,
other than sales of inventory in the ordinary course of the Cable Related
Business consistent with applicable past practices; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, shall be governed by Section
4.16 and/or Section 5.01 and not by the provisions of Section 4.11; and

-2-

--------------------------------------------------------------------------------


(2)    the issuance of Equity Interests by any Restricted Subsidiary of the
Company or the sale of Equity Interests in any Restricted Subsidiary of the
Company.
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
(1)    any single transaction or series of related transactions that: (a)
involves assets having a fair market value of less than $100.0 million; or (b)
results in net proceeds to the Company and its Restricted Subsidiaries of less
than $100.0 million;
(2)    a transfer of assets between or among the Company and its Restricted
Subsidiaries;
(3)    an issuance of Equity Interests by a Restricted Subsidiary of the Company
to the Company or to another Wholly Owned Restricted Subsidiary of the Company;
(4)    any Restricted Payment that is permitted by Section 4.07, any Restricted
Investment that is permitted by Section 4.08 or a Permitted Investment;
(5)    the incurrence of Liens not prohibited by this Supplemental Indenture and
the disposition of assets related to such Liens by the secured party pursuant to
a foreclosure;
(6)    any disposition of cash or Cash Equivalents;
(7)    any surrender or waiver of contract rights or settlement, including,
without limitation, with respect to Hedging Obligations;
(8)     like-kind property exchanges under Section 1031 of the Internal Revenue
Code;
(9)     non-exclusive licenses of intellectual property; and
(10)     any sale or disposition of inventory or accounts receivable in the
ordinary course of business.
“Attributable Debt” means, with respect to a sale and leaseback transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and leaseback transaction that is entered into by any Issuer or any of their
Restricted Subsidiaries (and not including, for avoidance of doubt, any sale and
leaseback transaction entered into by any Person prior to being merged into,
being acquired by, or whose assets are being acquired by, any Issuer or any of
their Restricted Subsidiaries), including any period for which such lease has
been extended or may, at the option of the lessee, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.
“Base Indenture” has the meaning assigned to it in the preamble to this
Supplemental Indenture.

-3-

--------------------------------------------------------------------------------


“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
“Cable Related Business” means the business of owning cable television systems
and businesses ancillary, complementary and related thereto.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Capital Stock Sale Proceeds” means the aggregate net proceeds (including the
fair market value of the non-cash proceeds) received by the Company or its
Restricted Subsidiaries after April 1, 2010, in each case
(x)    as a contribution to the common equity capital or from the issue or sale
of Equity Interests (other than Disqualified Stock and other than issuances or
sales to a Subsidiary of the Company) of any Parent or the Company from and
after April 1, 2010, or
(y)    from the issue or sale of Disqualified Stock, debt securities or other
Indebtedness of the Company that has been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock, debt
securities or other Indebtedness) sold to a Subsidiary of the Company).
“Cash Equivalents” means:
(1)    United States dollars;
(2)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
having maturities of not more than twelve months from the date of acquisition;
(3)    certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers' acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thomson Bank Watch Rating at the time of acquisition of
“B” or better;
(4)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

-4-

--------------------------------------------------------------------------------


(5)    commercial paper having a rating at the time of acquisition of at least
“P‑1” from Moody's or at least “A-1” from S&P and in each case maturing within
twelve months after the date of acquisition;
(6)    corporate debt obligations maturing within twelve months after the date
of acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1”
by Moody's or “AAA” or “A-1” by S&P;
(7)    auction-rate Preferred Stocks of any corporation maturing not later than
90 days after the date of acquisition thereof, rated at the time of acquisition
at least “Aaa” by Moody's or “AAA” by S&P;
(8)    securities issued by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority thereof, maturing
not later than six months after the date of acquisition thereof, rated at the
time of acquisition at least “A” by Moody's or S&P; and
(9)    money market or mutual funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (8) of
this definition.
“CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
“CCH II” means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.
“CCO” means Charter Communications Operating, LLC, a Delaware corporation and
any successor Person thereto.
“CCO Holdings” means CCO Holdings, LLC, a Delaware limited liability company,
and any successor Person thereto.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than a
Parent, the Company or a Restricted Subsidiary;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Company or a Parent (except the liquidation of any Parent into any other
Parent);
(3)    the consummation of any transaction, including any merger or
consolidation, the result of which is that any “person” (as defined above) other
than a Parent becomes the Beneficial Owner, directly or indirectly, of more than
50% of the Voting Stock

-5-

--------------------------------------------------------------------------------


of the Company or a Parent, measured by voting power rather than the number of
shares; or
(4)    after the Issue Date, the first day on which a majority of the members of
the Board of Directors of CCI are not Continuing Directors.
“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Event.
“Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
“Charter Parent Refinancing Indebtedness” means any Indebtedness of a Parent
issued in exchange for, or the net proceeds of which are used within 90 days
after the date of issuance thereof to extend, refinance, renew, replace,
defease, purchase, acquire or refund (including successive extensions,
refinancings, renewals, replacements, defeasances, purchases, acquisitions or
refunds), Indebtedness (including Acquired Debt) incurred by CCH II or any of
its Subsidiaries or which refinances such Indebtedness; provided that:
(1)    the principal amount (or accreted value, if applicable) of such Charter
Parent Refinancing Indebtedness does not exceed the principal amount of (or
accreted value, if applicable) plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith);
(2)    such Charter Parent Refinancing Indebtedness has a final maturity date no
earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
(3)    is classified as such by the Company.
“Charter Subsidiary Refinancing Indebtedness” means any Indebtedness of a Parent
issued in exchange for, or the net proceeds of which are used within 90 days
after the date of issuance thereof to extend, refinance, renew, replace,
defease, purchase, acquire or refund (including successive extensions,
refinancings, renewals, replacements, defeasances, purchases, acquisitions or
refunds), Indebtedness (including Acquired Debt) incurred by the Company or any
of its Subsidiaries or which refinances such Indebtedness; provided that:
(1)    the principal amount (or accreted value, if applicable) of such Charter
Subsidiary Refinancing Indebtedness does not exceed the principal amount of (or
accreted value, if applicable) plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and
(2)    such Charter Subsidiary Refinancing Indebtedness has a final maturity
date no earlier than the final maturity date of, and has a Weighted Average Life
to Ma-

-6-

--------------------------------------------------------------------------------


turity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.
“Consolidated EBITDA” means with respect to any Person, for any period, the net
income of such Person and its Restricted Subsidiaries for such period plus, to
the extent such amount was deducted in calculating such net income:
(1)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries;
(2)    income taxes;
(3)    depreciation expense;
(4)    amortization expense;
(5)    asset impairments or write-downs or write-offs;
(6)    all other non-cash items, extraordinary items, non-recurring and unusual
items (including any restructuring charges, costs and expenses, charges, costs
and expenses related to litigation settlements or judgments and/or charges,
costs and expenses related to asset acquisitions and dispositions) and the
cumulative effects of changes in accounting principles reducing such net income,
less all non-cash items, extraordinary items, non-recurring and unusual items
and cumulative effects of changes in accounting principles increasing such net
income;
(7)    amounts actually paid during such period pursuant to a deferred
compensation plan;
(8)    any premium, penalty or fee paid in relation to any repayment, prepayment
or repurchase of Indebtedness;
(9)    all deferred financing costs written off in connection with the early
extinguishment of Indebtedness, net of taxes;
(10)    all costs, expenses and fees related to the issuance of the Notes; and
(11)    for purposes of Section 4.10 only, Management Fees;
provided that Consolidated EBITDA shall not include:
(w)    the net income (or net loss) of any Person that is not a Restricted
Subsidiary (“Other Person”), except
(i)    with respect to net income, to the extent of the amount of dividends or
other distributions actually paid to such Person or any of its Restricted
Subsidiaries by such Other Person during such period; and

-7-

--------------------------------------------------------------------------------


(ii)    with respect to net losses, to the extent of the amount of investments
made by such Person or any Restricted Subsidiary of such Person in such Other
Person during such period;
(x)    solely for the purposes of calculating the amount of Restricted Payments
that may be made pursuant to Section 4.07(3) (and in such case, except to the
extent includable pursuant to clause (w) above), the net income (or net loss) of
any Other Person accrued prior to the date it becomes a Restricted Subsidiary or
is merged into or consolidated with such Person or any Restricted Subsidiaries
or all or substantially all of the property and assets of such Other Person are
acquired by such Person or any of its Restricted Subsidiaries;
(y)    solely for purposes of Section 4.07(3), the net income of any Restricted
Subsidiary of the Company to the extent that the payment of dividends or similar
distributions by such Restricted Subsidiary of such net income is restricted by
the operation of the terms of such Restricted Subsidiary's charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Restricted Subsidiary, unless (x) such restriction
with respect to the payment of dividends or similar distributions has been
legally waived or (y) such restriction is permitted by Section 4.09; provided,
that the net income of such Restricted Subsidiary shall be increased by the
amount of dividends or other distributions or payments actually paid in cash (or
converted into cash) by any such Restricted Subsidiary to such Person, to the
extent not already included therein; and
(z)    effects of any fresh start accounting adjustments.
“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of:
(1)    the total amount of outstanding Indebtedness and Attributable Debt of
such Person and its Restricted Subsidiaries, plus
(2)    the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
(3)    the aggregate liquidation value of all Disqualified Stock of such Person
and all Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(1)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization or original issue discount, non-cash interest payments,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations,
commissions, discounts and other fees and charges incurred in

-8-

--------------------------------------------------------------------------------


respect of letter of credit or bankers' acceptance financings, and net payments
(if any) pursuant to Hedging Obligations);
(2)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and
(3)    any interest expense on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon); excluding, however, any amount of such
interest of any Restricted Subsidiary of the referent Person if the net income
of such Restricted Subsidiary is excluded in the calculation of Consolidated
EBITDA pursuant to clause (x) of the definition thereof (but only in the same
proportion as the net income of such Restricted Subsidiary is excluded from the
calculation of Consolidated EBITDA pursuant to clause (x) of the definition
thereof),
in each case, on a consolidated basis and in accordance with GAAP.
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less applicable reserves and other properly deductible
items) of the Company and the Restricted Subsidiaries less the sum of (1) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangibles, and (2) all current liabilities, in each case,
reflected on the most recent consolidated balance sheet of the Company and the
Restricted Subsidiaries as at the end of the most recent ended fiscal quarter
for which financial statements have been delivered pursuant to this Supplemental
Indenture, determined on a consolidated basis in accordance with GAAP on a pro
forma basis to give effect to any acquisition or disposition of assets made
after such balance sheet date and on or prior to the date of determination.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company or CCI or the board of directors of any other
Parent who:
(1)    was a member of the Board of Directors of the Company or CCI, or, as
applicable, of the board of directors of such other Parent, on the Issue Date;
or
(2)    was nominated for election or elected to the Board of Directors of the
Company or CCI, or, as applicable, of the board of directors of such other
Parent, with the approval of a majority of the Continuing Directors who were
members of the Board of Directors of the Company or CCI, or, as applicable, of
the board of directors of such other Parent, at the time of such nomination or
election or whose election or appointment was previously so approved.
“Contribution Indebtedness” means Indebtedness or Disqualified Stock of the
Company or any Restricted Subsidiary in an aggregate principal amount not
greater than the aggregate amount of cash contributions (other than the proceeds
from the issuance of Disqualified Stock or any cash contribution by an Issuer or
a Restricted Subsidiary) made to the capital of the Company or a Restricted
Subsidiary after the Issue Date (whether through the issuance of Capital

-9-

--------------------------------------------------------------------------------


Stock or otherwise); provided that such Contribution Indebtedness is incurred
within 180 days after the making of the related cash contribution.
“Credit Facilities” means, with respect to the Company and/or its Restricted
Subsidiaries, and with respect to any other entity as the context requires, one
or more debt facilities (including indentures), in each case with banks, lenders
or noteholders (other than a Parent of the Issuers) providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) letters of credit, notes, guarantees, and
commercial paper in each case, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto except that such Note shall not bear the Global Note Legend and
shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.
“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Supplemental Indenture.
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Issuers or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officers' Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance or
other disposition of all or substantially all of such Person's assets or Capital
Stock.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the earlier of
the date on which the Notes mature or the date on which the Notes are no longer
outstanding. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Company to repurchase such Capital Stock upon the
occurrence of a Change of Control or an Asset Sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.07.

-10-

--------------------------------------------------------------------------------


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any private or public issuance of Qualified Capital
Stock of the Company or a Parent of which the gross proceeds to the Company or
received by the Company as a capital contribution from such Parent (directly or
indirectly), as the case may be, are at least $25.0 million.
“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.
“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.
“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.
“Existing Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date, until such amounts are repaid.
“GAAP” means generally accepted accounting principles in the United States which
are in effect on September 27, 2010. At any time after the Issue Date, the
Issuers may elect to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS on the date of such
election; provided that any such election, once made, shall be irrevocable;
provided, further, that any calculation or determination in the Indenture that
requires the application of GAAP for periods that include fiscal quarters ended
prior to the Issuers' election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP. The Issuers shall give notice
of any such election made in accordance with this definition to the Trustee.
“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) which is
required to be placed on all Global Notes issued under this Supplemental
Indenture.
“Guarantee” or “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness, measured as the lesser of the
aggregate outstanding amount of the Indebtedness so guaranteed and the face
amount of the guarantee.
“Guarantor” means the Parent Guarantor and any Subsidiary that executes a
supplemental indenture and provides a Subsidiary Guarantee in accordance with
Section 4.17 hereof.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

-11-

--------------------------------------------------------------------------------


(1)    interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements;
(2)    interest rate option agreements, foreign currency exchange agreements,
foreign currency swap agreements; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.
“Indenture” means the Base Indenture, as supplemented by this Supplemental
Indenture and as further amended or supplemented from time to time with respect
to the Notes.
“Initial Notes” means the Notes issued on the Issue Date (and any Notes issued
in respect thereof pursuant to Section 2.06, 2.07, 2.10, 3.06, 3.09 or 4.16 of
this Supplemental Indenture or Section 9.05 of the Base Indenture).
“Initial Purchasers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets Inc., Barclays Capital
Inc., Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC, Morgan
Stanley & Co. LLC, UBS Securities LLC, RBC Capital Markets, LLC, Goldman, Sachs
& Co., SunTrust Robinson Humphrey, Inc., U.S. Bancorp Investments, Inc.,
Guggenheim Securities, LLC, LionTree Advisors LLC and Morgan Joseph TriArtisan
LLC.
“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody's, Baa3 (or the equivalent), (y) in the case of S&P, BBB- (or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).
“Investments” means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuers and sent to all Holders of any Additional Notes for use by such Holders
in connection with any Exchange Offer.
“Leverage Ratio” means, as to the Company, as of any date, the ratio of:
(1)    the Consolidated Indebtedness for borrowed money (less unrestricted cash
and Cash Equivalents) of the Company on such date to
(2)    the aggregate amount of Consolidated EBITDA for the Company for the most
recently ended fiscal quarter for which internal financial statements are
available multiplied by four (the “Reference Period”).

-12-

--------------------------------------------------------------------------------


In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
(1)    the issuance of the Notes;
(2)    the incurrence of the Indebtedness or the issuance of the Disqualified
Stock or other Preferred Stock (and the application of the proceeds therefrom)
giving rise to the need to make such calculation and any incurrence or issuance
(and the application of the proceeds therefrom) or repayment of other
Indebtedness, Disqualified Stock or Preferred Stock, other than the incurrence
or repayment of Indebtedness for ordinary working capital purposes, at any time
subsequent to the beginning of the Reference Period and on or prior to the date
of determination, as if such incurrence (and the application of the proceeds
thereof), or the repayment, as the case may be, occurred on the first day of the
Reference Period; and
(3)    any Dispositions or Asset Acquisitions (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of such Person or one of its Restricted Subsidiaries (including any
person that becomes a Restricted Subsidiary as a result of such Asset
Acquisition) incurring, assuming or otherwise becoming liable for or issuing
Indebtedness, Disqualified Stock or Preferred Stock) made on or subsequent to
the first day of the Reference Period and on or prior to the date of
determination, as if such Disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Indebtedness, Disqualified
Stock or Preferred Stock and also including any Consolidated EBITDA associated
with such Asset Acquisition, including any cost savings adjustments in
compliance with Regulation S-X promulgated by the Commission) had occurred on
the first day of the Reference Period.
“Make-Whole Premium” means, with respect to a Note at any redemption date, the
greater of:
(i)     1.0% of the principal amount of such Note; and
(ii)     the excess of:
(1)     the present value at such redemption date of (A) the redemption price of
such Note on March 15, 2016 (with such redemption prices being those described
in the table under Section 3.07) plus (B) all required remaining scheduled
interest payments due on such Note through March 15, 2016, other than accrued
interest to such redemption date, computed using a discount rate equal to the
Treasury Rate plus 50 basis points per annum discounted on a semi-annual bond
equivalent basis, over
(2)     the principal amount of such Note on such redemption date.
“Management Fees” means the fees payable to CCI or any other Parent pursuant to
the management and mutual services agreements between any Parent of the Company
and/or CCO and between any Parent of the Company and other Restricted
Subsidiaries of the Company and pursuant to the limited liability company
agreements of certain Restricted Subsidiaries as such management, mutual
services or limited liability company agreements exist on the Issue

-13-

--------------------------------------------------------------------------------


Date (or, if later, on the date any new Restricted Subsidiary is acquired or
created), including any amendment or replacement thereof, provided that any such
new agreements or amendments or replacements of existing agreements is not more
disadvantageous to Holders in any material respect than such management
agreements existing on the Issue Date and further provided that such new,
amended or replacement management agreements do not provide for percentage fees,
taken together with fees under existing agreements, any higher than 3.5% of
CCI's consolidated total revenues for the applicable payment period.
“Moody's” means Moody's Investors Service, Inc. or any successor to the rating
agency business thereof.
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result thereof or taxes paid or payable as a result thereof (including amounts
distributable in respect of owners', partners' or members' tax liabilities
resulting from such sale), in each case after taking into account any available
tax credits or deductions and any tax sharing arrangements and amounts required
to be applied to the repayment of Indebtedness.
“Non-Recourse Debt” means Indebtedness:
(1)    as to which neither the Company nor any of its Restricted Subsidiaries
(a)    provides any undertaking, agreement or instrument that would constitute
Indebtedness;
(b)    is directly or indirectly liable as a guarantor or otherwise; or
(c)    constitutes the lender;
(2)    no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Notes) of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(3)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries,
in each case, except to the extent permitted by Section 4.08 and calculated at
the time of making such Investment.
“Note” or “Notes” has the meaning assigned to it in the preamble and includes
the Initial Notes, any Additional Notes and any Exchange Notes.

-14-

--------------------------------------------------------------------------------


“Offering Memorandum” means that certain offering memorandum dated February 28,
2013.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
“Other Person” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”
“Parent” means CCH II, CCH I, Charter Holdings, Charter Communications Holding
Company, LLC, CCI and/or any direct or indirect Subsidiary of the foregoing 100%
of the Capital Stock of which is owned directly or indirectly by one or more of
the foregoing Persons, as applicable, and that directly or indirectly
beneficially owns 100% of the Capital Stock of the Company, and any successor
Person to any of the foregoing. For purposes of the second paragraph of Section
4.07, the term “Parent” shall include any corporate co-obligor if such Parent is
a limited liability company or other association not taxed as a corporation.
“Permitted Investments” means:
(1)    any Investment in the Company or by the Company in the Company or in a
Restricted Subsidiary of the Company, or any Investment by a Restricted
Subsidiary of the Company in the Company or in another Restricted Subsidiary of
the Company;
(2)    any Investment in Cash Equivalents;
(3)    any Investment by the Company or any of its Restricted Subsidiaries in a
Person, if as a result of such Investment:
(a)    such Person becomes a Restricted Subsidiary of the Company; or
(b)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;
(4)    any Investment made as a result of the receipt of non-cash consideration
from any Asset Sale that was made pursuant to and in compliance with Section
4.11;
(5)    any Investment made out of the net cash proceeds of the issue and sale
after the Issue Date (other than to a Subsidiary of the Company) of Equity
Interests (other than Disqualified Stock) of the Company (or cash contributions
to the equity capital of the Company) to the extent that such net cash proceeds
have not been applied to make a Restricted Payment or to effect other
transactions pursuant to Section 4.07 hereof (with the amount of usage of the
basket in this clause (5) being determined net of the aggregate amount of
principal, interest, dividends, distributions, repayments, proceeds or other
value otherwise returned or recovered in respect of any such Investment, but not
to exceed the initial amount of such Investment);

-15-

--------------------------------------------------------------------------------


(6)    other Investments in any Person (other than any Parent) having an
aggregate fair market value, when taken together with all other Investments in
any Person made by the Company and its Restricted Subsidiaries (without
duplication) pursuant to this clause (6) from and after the Issue Date, not to
exceed $1,100.0 million (initially measured on the date each such Investment was
made and without giving effect to subsequent changes in value, but reducing the
amount outstanding by the aggregate amount of principal, interest, dividends,
distributions, repayments, proceeds or other value otherwise returned or
recovered in respect of any such Investment, but not to exceed the initial
amount of such Investment) at any one time outstanding;
(7)    Investments in customers and suppliers in the ordinary course of business
which either (A) generate accounts receivable or (B) are accepted in settlement
of bona fide disputes;
(8)     Investments of a Restricted Subsidiary acquired after the Issue Date or
of an entity merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Issue Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;
(9)    any Investment (other than an Investment in a Restricted Subsidiary)
existing or pursuant to agreements or arrangements in effect, on the Issue Date
and any modification, replacement, renewal or extension thereof; provided that
the amount of any such Investment may be increased (x) as required by the terms
of such Investment as in existence on the Issue Date or (y) as otherwise
permitted under this Supplemental Indenture;
(10)    Investments received as a result of a bankruptcy, workout,
reorganization or recapitalization of customers or suppliers;
(11)    as a result of a foreclosure by the Company or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;
(12)    any Investment represented by Hedging Obligations not entered into for
speculative purposes;
(13)    loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other expenses, in each
case incurred in the ordinary course of business or to finance the purchase of
Equity Interests of the Company or any Parent and in an amount not to exceed
$25.0 million at any one time outstanding;
(14)    Investments the payment for which consists of Equity Interests of the
Company or any Parent (exclusive of Disqualified Stock of the Company);
(15)    Guarantees of Indebtedness permitted by Section 4.10;
(16)    Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pur-

-16-

--------------------------------------------------------------------------------


suant to joint marketing arrangements with other Persons, in each case in the
ordinary course of business;
(17)    Investments consisting of the non-exclusive licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;
(18)    the creation of Liens on the assets of the Company or any of its
Restricted Subsidiaries in compliance with Section 4.14;
(19)    Investments consisting of earnest money deposits required in connection
with a purchase agreement or other acquisitions to the extent not otherwise
prohibited under this Supplemental Indenture; and
(20)    without duplication of amounts that otherwise increased the amount
available under one or more of the foregoing categories of Permitted
Investments, investments made from the proceeds from any dividend or
distribution by an Unrestricted Subsidiary to the Company or any of its
Restricted Subsidiaries.
“Permitted Liens” means:
(1)    Liens on the assets of a Restricted Subsidiary of the Company securing
Indebtedness and other Obligations under any of the Credit Facilities of such
Restricted Subsidiary;
(2)    Liens in favor of the Company;
(3)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with the Company;
(4)    Liens on property existing at the time of acquisition thereof by the
Company; provided that such Liens were in existence prior to the contemplation
of such acquisition;
(5)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;
(6)    purchase money mortgages or other purchase money Liens (including,
without limitation, any Capital Lease Obligations) incurred by the Company upon
any fixed or capital assets acquired after the Issue Date or purchase money
mortgages (including without limitation Capital Lease Obligations) on any such
assets, whether or not assumed, existing at the time of acquisition of such
assets, whether or not assumed, so long as
(i)    such mortgage or Lien does not extend to or cover any of the assets of
the Company, except the asset so developed, constructed, or acquired, and
directly related as-

-17-

--------------------------------------------------------------------------------


sets such as enhancements and modifications thereto, substitutions,
replacements, proceeds (including insurance proceeds), products, rents and
profits thereof, and
(ii)    such mortgage or Lien secures the obligation to pay all or a portion of
the purchase price of such asset, interest thereon and other charges, costs and
expenses (including, without limitation, the cost of design, development,
construction, acquisition, transportation, installation, improvement, and
migration) and is incurred in connection therewith (or the obligation under such
Capital Lease Obligation) only;
(7)    Liens existing on the Issue Date and replacement Liens therefor that do
not encumber additional property;
(8)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
(9)    statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
(10)    Liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security;
(11)    Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory or regulatory obligation, bankers' acceptance, surety
and appeal bonds, government contracts, performance and return-of-money bonds
and other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);
(12)    easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
of its Restricted Subsidiaries;
(13)    Liens of franchisors or other regulatory bodies arising in the ordinary
course of business;
(14)    Liens arising from filing Uniform Commercial Code financing statements
regarding leases or other Uniform Commercial Code financing statements for
precautionary purposes relating to arrangements not constituting Indebtedness;

-18-

--------------------------------------------------------------------------------


(15)    Liens arising from the rendering of a final judgment or order against
the Company or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;
(16)    Liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;
(17)    Liens encumbering customary initial deposits and margin deposits, and
other Liens, in each case, securing Indebtedness under Hedging Obligations and
forward contracts, options, future contracts, future options or similar
agreements or arrangements designed solely to protect the Company or any of its
Restricted Subsidiaries from fluctuations in interest rates, currencies or the
price of commodities;
(18)    Liens consisting of any interest or title of licensor in the property
subject to a license;
(19)    Liens on the Capital Stock of Unrestricted Subsidiaries;
(20)    Liens arising from sales or other transfers of accounts receivable which
are past due or otherwise doubtful of collection in the ordinary course of
business;
(21)    Liens incurred with respect to obligations which in the aggregate do not
exceed the greater of (i) $50.0 million or (ii) 1.0% of Consolidated Net
Tangible Assets at any one time outstanding;
(22)    Liens in favor of the Trustee arising under the provisions of Section
7.07 of this Supplemental Indenture and similar provisions in favor of trustees
or other agents or representatives under indentures or other agreements
governing debt instruments entered into after the date hereof;
(23)    Liens in favor of the Trustee for its benefit and the benefit of Holders
as their respective interests appear; and
(24)    Liens securing Permitted Refinancing Indebtedness, to the extent that
the Indebtedness being refinanced was secured or was permitted to be secured by
such Liens.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, within 60 days after the date of issuance thereof, to extend,
refinance, renew, replace, defease or refund, other Indebtedness of the Company
or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that unless permitted otherwise by this Supplemental Indenture, no
Indebtedness of any Restricted Subsidiary (other than for the avoidance of doubt
a corporate co-issuer whose primary purpose is to act as a co-issuer) may be
issued in exchange for, nor may the net proceeds of Indebtedness be used to
extend, refinance, renew, replace, defease or refund, Indebtedness of the direct
or indirect parent of such Restricted Subsidiary; provided, further, that:

-19-

--------------------------------------------------------------------------------


(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of reasonable expenses incurred in connection therewith),
except to the extent that any such excess principal amount (or accreted value,
as applicable) would be then permitted to be incurred by other provisions of
Section 4.10;
(2)    such Permitted Refinancing Indebtedness has a final maturity date no
earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
(3)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to Holders as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)(a)
to be placed on all Additional Notes issued under this Supplemental Indenture
except where otherwise permitted by the provisions of this Supplemental
Indenture.
“Productive Assets” means assets (including assets of a referent Person owned
directly or indirectly through ownership of Capital Stock) of a kind used or
useful in the Cable Related Business.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.
“Rating Agencies” means (i) each of Moody's and S&P and (ii) if either of
Moody's or S&P ceases to rate the Notes or fails to make a rating of the Notes
publicly available for reasons outside the Company's control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by the Company
(as certified by a resolution of the Company's Board of Directors) as a
replacement agency for Moody's or S&P, or both, as the case may be.
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a Change of
Control and (b) the occurrence of a Change of Control and (ii) ends 90 days
following consummation of such Change of Control; provided that such period
shall be extended for so long as the rating of the Notes, as

-20-

--------------------------------------------------------------------------------


noted by the applicable Rating Agency, is under publicly announced consideration
for downgrade by the applicable Rating Agency.


“Ratings Event” means (x) a downgrade by one or more gradations (including
gradations within ratings categories as well as between rating categories) or
withdrawal of the rating of the Notes within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) and (y) the Notes do
not have an Investment Grade Rating from either Rating Agency.


“Reference Period” has the meaning assigned to such term in the definition of
“Leverage Ratio.”
“Register” means a register in which, subject to such reasonable regulations as
it may prescribe, the Issuers shall provide for the registration of the Notes
and of transfers and exchanges of such Notes which the Issuers shall cause to be
kept at the appropriate office of the Registrar in accordance with Section 2.03.
“Registration Rights Agreement” means the Registration Rights Agreement with
respect to the Initial Notes, dated the Issue Date, among the Issuers, the
Guarantor and Deutsche Bank Securities Inc., for itself and the other Initial
Purchasers, and any similar registration rights agreements with respect to any
Additional Notes.
“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend, the Private Placement Legend
and the Regulation S Legend deposited with or on behalf of, and registered in
the name of, the Depositary or its nominee that will be issued in an initial
denomination equal to the outstanding principal amount of any Additional Notes
initially sold in reliance on Rule 903 of Regulation S.
“Regulation S Legend” means the legend set forth in Section 2.06(g)(iii) which
is required to be placed on all Regulation S Global Notes issued under this
Supplemental Indenture.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Rule 144A Global Note” means a Global Note substantially in the form of Exhibit
A hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination equal to the
outstanding principal amount of any Additional Notes initially sold in reliance
on Rule 144A.
“S&P” means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.
“Shelf Registration Statement” means a “shelf” registration statement filed with
the SEC by the Issuers and the Guarantor in accordance with the applicable
Registration Rights Agreement to register resales of the Notes or the Exchange
Notes.

-21-

--------------------------------------------------------------------------------


“Special Interest” means special or additional interest in respect of the Notes
that is payable by the Issuers as liquidated damages upon specified registration
defaults pursuant to any Registration Rights Agreement.
“Supplemental Indenture” has the meaning assigned to it in the preamble to this
Supplemental Indenture.
“Total Assets” means the total assets of the Issuers and their Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Issuers.
“Treasury Rate” means, for any date, the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15(519) that has become publicly available at least two Business Days prior to
the applicable redemption date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data) most nearly
equal to the period from the applicable redemption date to March 15, 2016;
provided, however, that if the period from the applicable redemption date is not
equal to the constant maturity of a United States Treasury security for which a
weekly average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given except that if the period from the applicable redemption date to March 15,
2016 is less than one year, the weekly average yield on actually traded United
States Treasury Securities adjusted to a constant maturity of one year shall be
used.
“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing the Initial Notes or any Additional Notes that do not
bear the Private Placement Legend.
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company or CCI as an Unrestricted Subsidiary
pursuant to a board resolution, but only to the extent that such Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt;
(2)    is not party to any agreement, contract, arrangement or understanding
with the Company or any Restricted Subsidiary thereof unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or any Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Company unless such terms
constitute Investments permitted under Section 4.08 and Permitted Investments or
Asset Sales permitted under Section 4.11; and
(3)    does not own any Capital Stock of any Restricted Subsidiary of the
Company.

-22-

--------------------------------------------------------------------------------


Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by filing with the Trustee a certified copy of
the board resolution giving effect to such designation and an Officers'
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08. If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Company as of such date
and, if such Indebtedness is not permitted to be incurred as of such date under
Section 4.10, the Company shall be in default of such covenant. The Board of
Directors of the Company or CCI may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
shall only be permitted if:
(1)    such Indebtedness is permitted under Section 4.10 calculated on a pro
forma basis as if such designation had occurred at the beginning of the
applicable reference period; and
(2)    no Default or Event of Default would be in existence immediately
following such designation.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person all of the outstanding common equity interests or other ownership
interests of which (other than directors' qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.
Section 1.02    Other Definitions.
Term
Defined
in Section
“Affiliate Transaction”
4.13
“Asset Sale Offer”
3.09
“Authentication Order”
2.02




-23-

--------------------------------------------------------------------------------




“Change of Control Offer”
4.16
“Change of Control Payment”
4.16
“Change of Control Payment Date”
4.16
“Covenant Defeasance”
8.03
“DTC”
2.03
“Excess Proceeds”
4.11
“Guaranteed Indebtedness”
4.17
“incur”
4.10
“Legal Defeasance”
8.02
“Offer Amount”
3.09
“Offer Period”
3.09
“Paying Agent”
2.03
“Permitted Debt”
4.10
“Purchase Date”
3.09
“Registrar”
2.03
“Restricted Payments”
4.07
“Subsidiary Guarantee”
4.17
“Suspended Covenants”
4.19



Section 1.04    Rules of Construction.
With respect to the Notes only, the following clause (x) is hereby added to
Section 1.04 of the Base Indenture:


(x)    all references, in any context, to any interest or other amount payable
on or with respect to the Notes shall be deemed to include any Special Interest
(as defined in this Sixth Supplemental Indenture).


ARTICLE 2


THE NOTES


With respect to the Notes only, Article 2 of the Base Indenture is hereby
replaced with the following:
Section 2.01    Form and Dating. General. The Notes and the Trustee's
certificate of authentication shall be substantially in the form of Exhibit A
hereto. The Notes may have notations, legends or endorsements required by law,
stock exchange rule or usage or this Supplemental Indenture. Each Note shall be
dated the date of its authentication. The Notes shall be in minimum
denominations of $2,000 and integral multiples of $1,000 in excess thereof.
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Supplemental Indenture and the Issuers, the
Guarantor and the Trustee, by their execution and delivery of this Supplemental
Indenture, expressly agree to such terms and provisions and to be bound thereby.
However, to the extent any provision of any Note conflicts with the express
provisions of this Supplemental Indenture, the provisions of this Supplemental
Indenture shall govern and be controlling.

-24-

--------------------------------------------------------------------------------


(b)Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A (including the Global Note Legend thereon and the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form shall be substantially in the form of Exhibit A (without the
Global Note Legend thereon and without the “Schedule of Exchanges of Interests
in the Global Note” attached thereto). Each Global Note shall represent such
outstanding Notes as shall be specified therein and each shall provide that it
shall represent the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06.


(c)Form of Initial Notes, Etc. All Initial Notes issued on the Issue Date are
being or will be offered and sold by the Initial Purchasers only (i) to QIBs (in
which case they will be evidenced by Rule 144A Global Notes) or (ii) in reliance
on Regulation S under the Securities Act (in which case they will be evidenced
by Regulation S Global Notes).


(d)Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Clearstream (or, in each case,
equivalent documents setting forth the procedures of Euroclear and Clearstream)
shall be applicable to transfers of beneficial interests in Regulation S Global
Notes that are held by Participants through Euroclear or Clearstream.


Section 2.01    Execution and Authentication. Two Officers shall sign the Notes
for each Issuer by manual or facsimile signature.
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
A Note shall not be valid until authenticated by the manual signature (which may
be by facsimile) of the Trustee. The signature shall be conclusive evidence that
the Note has been authenticated under this Supplemental Indenture.
At any time and from time to time after the execution and delivery of this
Supplemental Indenture, the Issuers may deliver Notes executed by the Issuers to
the Trustee for authentication; and the Trustee shall authenticate and deliver
(i) Initial Notes for original issue in the aggregate principal amount of
$500,000,000, (ii) Additional Notes from time to time for original issue in
aggregate principal amount specified by the Issuers and (iii) Exchange Notes
from time to time for issue in exchange for a like principal amount of Initial
Notes or Additional Notes, in each case specified in clauses (i) through (iii)
above, upon a written order of the Issuers signed by an Officer of each of the
Issuers (an “Authentication Order”). Such Authentication Order shall specify the
amount of Notes to be authenticated and the date on which the Notes are to be
authenticated, whether such Notes are to be Initial Notes, Additional Notes or
Exchange Notes and whether the Notes are to be issued as one or more Global
Notes and such other infor-

-25-

--------------------------------------------------------------------------------


mation as the Issuers may include or the Trustee may reasonably request. The
aggregate principal amount of Notes which may be authenticated and delivered
under this Supplemental Indenture is unlimited.
On the Issue Date, the Issuers will issue Initial Notes in $500,000,000
aggregate principal amount in the form of one or more Unrestricted Global Notes.
Any Notes offered and sold in reliance on the exemption from registration under
the Securities Act provided by Section 4(2) thereunder or Rule 144A shall be
issued as one or more Rule 144A Global Notes. Any Notes offered and sold in
offshore transactions in reliance on Regulation S shall be issued as one or more
Regulation S Global Notes.
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Supplemental Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with Holders or an
Affiliate of the Issuers.
Section 2.03    Registrar and Paying Agent. The Issuers shall maintain an office
or agency in the Borough of Manhattan, the City of New York, where Notes may be
presented for registration of transfer or for exchange (“Registrar”) and an
office or agency where Notes may be presented for payment (“Paying Agent”).
Until otherwise designated by the Issuers, the Issuers' office or agency in New
York shall be the office of the Trustee maintained for such purpose. The
Registrar shall keep the Register of the Notes and of their transfer and
exchange. The Issuers may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar and the
term “Paying Agent” includes any additional paying agent. The Issuers may change
any Paying Agent or Registrar without notice to any Holder. The Registrar or
Paying Agent may resign at any time upon not less than 10 Business Days' prior
written notice to the Issuers. The Issuers shall enter into an appropriate
agency agreement with any Agent not a party to this Supplemental Indenture,
which shall incorporate any applicable terms of the TIA. The Issuers shall
notify the Trustee in writing of the name and address of any Agent not a party
to this Supplemental Indenture. The Company or any of its Subsidiaries may act
as Paying Agent or Registrar.


The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as custodian with respect to the Global Notes.

-26-

--------------------------------------------------------------------------------


Section 2.04    Paying Agent to Hold Money in Trust. Principal of, premium, if
any, and interest (including Special Interest, if any) on the Notes will be
payable at the office of the Paying Agent or, at the option of the Issuers,
payment of interest (including Special Interest, if any) may be made by check
mailed to Holders at their respective addresses set forth in the Register;
provided, all payments of principal, premium, if any, and interest (including
Special Interest, if any) with respect to the Notes represented by one or more
Global Notes registered in the name or held by the Depositary shall be made by
wire transfer of immediately available funds to accounts specified by the Holder
prior to 10:00 a.m., New York time, on each due date of the principal and
interest on any Note. The Issuers shall require each Paying Agent other than the
Trustee to agree in writing that the Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by the Paying Agent for the
payment of principal, premium, if any, or interest (including Special Interest,
if any) on the Notes, and shall notify the Trustee of any default by the Issuers
in making any such payment. While any such default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustee. The Issuers
at any time may require a Paying Agent to pay all money held by it to the
Trustee. Upon payment over to the Trustee, the Paying Agent (if other than the
Company or a Subsidiary) shall have no further liability for the money. If the
Company or a Subsidiary acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of Holders all money held by it as Paying
Agent. Upon any bankruptcy or reorganization proceedings relating to the
Issuers, the Trustee shall serve as Paying Agent for the Notes.


Section 2.05    Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with TIA § 312(a). If the
Trustee is not the Registrar, the Issuers shall furnish to the Trustee at least
seven Business Days before each Interest Payment Date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of Holders, and
the Issuers shall otherwise comply with TIA § 312(a).


Section 2.06    Transfer and Exchange.


a.Transfer and Exchange of Global Notes. A Global Note may not be transferred as
a whole except by the Depositary to a nominee of the Depositary, by a nominee of
the Depositary to the Depositary or to another nominee of the Depositary, or by
the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes shall be exchanged by the Issuers
for Definitive Notes if:


(i)the Issuers deliver to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;


(ii)the Issuers in their sole discretion determine that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and deliver a
written notice to such effect to the Trustee; or

-27-

--------------------------------------------------------------------------------


(iii)there shall have occurred and be continuing a Default or Event of Default
with respect to the Notes.


Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10, shall be authenticated
and delivered in the form of, and shall be, a Global Note. A Global Note may not
be exchanged for another Note other than as provided in this Section 2.06(a);
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.06(b), (c) or (f).
b.Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Supplemental Indenture and the Applicable Procedures. Beneficial interests in
Restricted Global Notes shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the Securities Act. Prior to
the expiration of the 40-day distribution compliance period set forth in
Regulation S, beneficial interests in any Regulation S Global Notes may be held
only through Euroclear or Clearstream unless transferred in accordance with
Section 2.06(b)(iii)(A). Transfers of beneficial interests in the Global Notes
also shall require compliance with either subparagraph (i) or (ii) below, as
applicable, as well as one or more of the other following subparagraphs, as
applicable:


(i)Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend. Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).


(ii)All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) above, the transferor of such beneficial
interest must deliver to the Registrar either:


(A)a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and


(B)instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

-28-

--------------------------------------------------------------------------------


(C) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and


(D)instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (A) above.


Upon consummation of an Exchange Offer by the Issuers in accordance with Section
2.06(f), the requirements of this Section 2.06(b)(ii) shall be deemed to have
been satisfied upon receipt by the Registrar of the instructions contained in
the Letter of Transmittal delivered by the Holder of such beneficial interests
in the Restricted Global Notes. Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Supplemental Indenture and the Notes or otherwise applicable under the
Securities Act, the Trustee shall adjust the principal amount of the relevant
Global Note(s) pursuant to Section 2.06(h).
(iii)Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.06(b)(ii) above and the Registrar receives the following:


(A)if the transferee will take delivery in the form of a beneficial interest in
the Rule 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; and


(B)if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.


(iv)Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:


(A)such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder of the beneficial
interest to be transferred, in the case of an exchange, or the transferee, in
the case of a transfer, certifies in the applicable Letter of Transmittal that
it is not (1) a broker-dealer, (2) a Person participating in the distribution of
the relevant Exchange Notes or (3) a Person who is an affiliate (as defined in
Rule 144) of the Issuers;

-29-

--------------------------------------------------------------------------------


(B)such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;


(C)such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or


(D)such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:


(1)    if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of Exhibit
C hereto, including the certifications in item (1)(i) thereof; or
(2)    if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02, the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred pursuant to subparagraph (B) or (D) above.
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
c.Transfer or Exchange of Beneficial Interests for Definitive Notes.


(i)Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any Holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:


(A)if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a

-30-

--------------------------------------------------------------------------------


certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(i) thereof (provided that any such beneficial
interest in Regulation S Global Note shall not be so exchangeable until after
the expiration of the 40-day distribution compliance period set forth in
Regulation S);


(B)if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;


(C)if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;


(D)if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144 under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(i) thereof;


(E)if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(iv) thereof, if applicable;


(F)if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(ii) thereof; or


(G)if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(iii)
thereof,


the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h), and the Issuers
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Definitive Note in the appropriate principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
Holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall deliver such Definitive Notes to the Persons in whose names
such Notes are so registered. Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this Section
2.06(c)(i) shall bear the Private Placement Legend and shall be subject to all
restrictions on transfer contained therein.
(ii)Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A Holder of a beneficial interest in a Restricted Global Note may
exchange such benefi-

-31-

--------------------------------------------------------------------------------


cial interest for an Unrestricted Definitive Note or may transfer such
beneficial interest to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note only if:


(A)such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker-dealer, (2) a Person participating in the distribution of the
relevant Exchange Notes or (3) a Person who is an affiliate (as defined in Rule
144) of the Issuers;


(B)such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;


(C)such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or


(D)such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:


(1)    if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(ii) thereof;
or
(2)    if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend, a certificate from such Holder in the form of Exhibit B
hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
(iii)Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any Holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(ii), the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h), and the Issuers shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the Holder of such

-32-

--------------------------------------------------------------------------------


beneficial interest shall instruct the Registrar through instructions from the
Depositary and the Participant or Indirect Participant. The Trustee shall
deliver such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iii) shall not bear the Private Placement
Legend.


d.Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes.


(i)Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:


(A)if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(ii) thereof;


(B)if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;


(C)if such Restricted Definitive Note is being transferred to a Non- U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;


(D)if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(i) thereof;


(E)if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable;


(F)if such Restricted Definitive Note is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(ii) thereof; or


(G)if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth
in Exhibit B hereto, including the certifications in item (3)(iii) thereof,

-33-

--------------------------------------------------------------------------------


the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of subparagraph (A)
above, the appropriate Restricted Global Note, in the case of subparagraph (B)
above, the Rule 144A Global Note or, in the case of subparagraph (C) above, the
Regulation S Global Note.


(ii)Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:


(A)such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;


(B)such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;


(C)such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or


(D)such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:


(1)    if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(iii) thereof; or
(2)    if the Holder of such Definitive Notes proposes to transfer such Notes to
a Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
Upon satisfaction of the conditions of any of the subparagraphs in this Section
2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase or cause
to be increased the aggregate principal amount of the Unrestricted Global Note.

-34-

--------------------------------------------------------------------------------


(iii)Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.


If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02, the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.


e.Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder's compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e):


(i)Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:


(A)if the transfer will be made pursuant to Rule 144A under the Securities Act,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (1) thereof;


(B)if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and


(C)if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.


(ii)Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

-35-

--------------------------------------------------------------------------------


(A)such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;


(B)any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;


(C)any such transfer is effected by a broker-dealer pursuant to an Exchange
Offer Registration Statement in accordance with a Registration Rights Agreement;
or


(D)such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:


(1)    if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
(2)    if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuers to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
(iii)Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.


f.Exchange Offer. Upon the occurrence of an Exchange Offer in accordance with a
Registration Rights Agreement, the Issuers shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02, the Trustee shall
authenticate (i) one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes tendered for acceptance by Persons that certify in the
applicable Letters of Transmittal that (x) they are not broker-dealers, (y) they
are not participating in a distribution of the relevant Exchange Notes and (z)
they are not affiliates (as defined in Rule 144) of the Issuers, and accepted
for exchange in the relevant Exchange Offer and (ii) Definitive Notes in an
aggregate principal amount equal to the principal amount of the Restricted
Definitive

-36-

--------------------------------------------------------------------------------


Notes accepted for exchange in the relevant Exchange Offer. Concurrently with
the issuance of such Notes, the Trustee shall cause the aggregate principal
amount of the applicable Restricted Global Notes to be reduced accordingly, and
the Issuers shall execute and the Trustee shall authenticate and deliver to the
Persons designated by the Holders of Definitive Notes so accepted Definitive
Notes in the appropriate principal amount.
g.Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Supplemental Indenture unless
specifically stated otherwise in the applicable provisions of this Supplemental
Indenture:


(i)Private Placement Legend.


(A)Except as permitted by subparagraph (B) below, each Restricted Global Note
and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A)
TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(l), (2), (3), OR (7) UNDER THE SECURITIES ACT) (AN “ACCREDITED INVESTOR”)
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
(F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS) OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE

-37-

--------------------------------------------------------------------------------


SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR,
THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY
SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.
(B)Notwithstanding the foregoing, any Initial Note and any Global Note or
Definitive Note issued pursuant to subparagraph (b)(iv), (c)(ii), (c)(iii),
(d)(ii), (d)(iii), (e)(ii), (e)(iii) or (f) of this Section 2.06 (and all Notes
issued in exchange therefor or substitution thereof) shall not bear the Private
Placement Legend.


(ii)Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:


THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE SUPPLEMENTAL
INDENTURE GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.06 OF THE SUPPLEMENTAL INDENTURE, (2) THIS
GLOBAL NOTE MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION
2.06(a) OF THE SUPPLEMENTAL INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO
THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE SUPPLEMENTAL
INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS. UNLESS AND UNTIL IT IS EXCHANGED
IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY
AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55

-38-

--------------------------------------------------------------------------------


WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.
(iii)Regulation S Legend. Each Regulation S Global Note should bear a legend in
substantially the following form:


THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.
h.Cancellation and/or Adjustment of Global Notes. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.11. At any time prior to
such cancellation, if any beneficial interest in a Global Note is exchanged for
or transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note or for Definitive Notes, the
principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.


i.General Provisions Relating to Transfers and Exchanges.


(i)To permit registrations of transfers and exchanges, the Issuers shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon the
Issuers' order or at the Registrar's request.

-39-

--------------------------------------------------------------------------------


(ii)No service charge shall be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.09, 4.11, 4.16 and 9.05).


(iii)The Registrar shall not be required to register the transfer of or exchange
any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.


(iv)All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Supplemental Indenture, as the Global Notes or Definitive
Notes surrendered upon such registration of transfer or exchange.


(v)The Issuers shall not be required to register the transfer of or to exchange
a Note between a record date and the next succeeding interest payment date.


(vi)Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest (including Special Interest, if
any) on such Notes and for all other purposes, and none of the Trustee, any
Agent or the Issuers shall be affected by notice to the contrary.


(vii)The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.


(viii)All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.


(ix)Each Holder of a Note agrees to indemnify the Issuers and the Trustee
against any liability that may result from the transfer, exchange or assignment
of such Holder's Note in violation of any provision of this Supplemental
Indenture and/or applicable United States Federal or state securities law.
(x)The Trustee shall have no obligation or duty to monitor, determine or inquire
as to compliance with any restrictions on transfer imposed under this
Supplemental Indenture or under applicable law with respect to any transfer of
any interest in any Note (including any transfers between or among Depositary
Participants or beneficial owners of interests in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Supplemental Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

-40-

--------------------------------------------------------------------------------


(xi)Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.


(xii)Notwithstanding anything contained herein, any transfers, replacements or
exchanges of Notes, including as contemplated in this Article 2, shall not be
deemed to be an incurrence of Indebtedness.


Section 2.07
Replacement Notes.



If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee's
requirements are met. If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuers to protect the Issuers, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuers may charge for their expenses in replacing a Note.
Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Supplemental
Indenture equally and proportionately with all other Notes duly issued
hereunder.
Section 2.08
Outstanding Notes.



The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions of this Supplemental Indenture, and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09, a Note does not cease to be outstanding because the Company or an
Affiliate of the Company holds the Note.
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.
If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.
Section 2.09
Treasury Notes.



In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, or
by any Person directly or indirectly controlled by or under direct or indirect
common control with an Issuer or,

-41-

--------------------------------------------------------------------------------


if the TIA is applicable to this Supplemental Indenture, to the extent required
by the TIA, any person controlling an Issuer, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded.
Section 2.10
Temporary Notes.



Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuers considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuers shall prepare and the Trustee
shall authenticate Definitive Notes in exchange for temporary Notes.
Holders of temporary Notes shall be entitled to all of the benefits of this
Supplemental Indenture.
Section 2.11
Cancellation.



The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such canceled Notes in
its customary manner. The Issuers may not issue new Notes to replace Notes that
they have paid or that have been delivered to the Trustee for cancellation.
Section 2.12
Defaulted Interest.



If the Issuers default in a payment of interest (including Special Interest, if
any) on the Notes, they shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, which
interest on defaulted interest shall accrue until the defaulted interest is
deemed paid hereunder, to the Persons who are Holders on a subsequent special
record date, in each case at the rate provided in the Notes and in Section 4.01.
The Issuers shall notify the Trustee in writing of the amount of defaulted
interest proposed to be paid on each Note and the date of the proposed payment.
The Issuers shall fix or cause to be fixed each such special record date and
payment date; provided that no such special record date shall be less than 10
days prior to the related payment date for such defaulted interest. At least 15
days before the special record date, the Issuers (or, upon the written request
of the Issuers, the Trustee in the name and at the expense of the Issuers) shall
mail or cause to be mailed to Holders a notice that states the special record
date, the related payment date and the amount of such interest to be paid.
Section 2.13
CUSIP Numbers.



The Issuers in issuing the Notes may use "CUSIP" numbers (if then generally in
use), and, if so, the Trustee shall use "CUSIP" numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a re-

-42-

--------------------------------------------------------------------------------


demption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Issuers will promptly notify the
Trustee in writing of any change in the "CUSIP" numbers.
ARTICLE 3


REDEMPTION AND PREPAYMENT


With respect to the Notes only, Article 3 of the Base Indenture is hereby
replaced with the following:
Section 3.01
Notices to Trustee.



If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07, they shall furnish to the Trustee, at least 30 days
but not more than 60 days before a redemption date, an Officers' Certificate
setting forth (i) the clause of this Supplemental Indenture pursuant to which
the redemption shall occur, (ii) the redemption date, (iii) the principal amount
of Notes to be redeemed and (iv) the redemption price.
Section 3.02
Selection of Notes to Be Redeemed.



If less than all of the Notes are to be redeemed at any time, the Trustee shall
select the Notes for redemption as follows:
(1)    if any Notes are listed, in compliance with the requirements of the
principal national securities exchange on which the Notes are listed;
(2)    if the Notes are not so listed, on a pro rata basis, by lot or in
accordance with any other method as the Trustee shall deem appropriate.
In the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in amounts of $2,000 or whole multiples of $1,000 in excess thereof;
except that if all of a Holder's Notes are to be redeemed, the entire
outstanding amount of Notes held by such Holder, even if not a multiple of
$1,000, shall be redeemed. Except as provided in the preceding sentence,
provisions of this Supplemental Indenture that apply to Notes called for
redemption also apply to portions of Notes called for redemption.
Section 3.03
Notice of Redemption.



Subject to the provisions of Section 3.09, at least 30 days (or, in the case of
a redemption, pursuant to Section 3.07(d), 10 days) but not more than 60 days
before a redemption date, the Issuers shall mail or cause to be mailed, by first
class mail, a notice of redemption to each Holder whose Notes are to be redeemed
at its registered address.

-43-

--------------------------------------------------------------------------------


The notice shall identify the Notes to be redeemed and shall state:
(a)the redemption date;


(b)the redemption price;


(c)if any Note is being redeemed in part only, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note;


(d)the name and address of the Paying Agent;


(e)that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;


(f)that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption and redeemed ceases to accrue on and after the
redemption date;


(g)the paragraph of the Notes and/or Section of this Supplemental Indenture
pursuant to which the Notes called for redemption are being redeemed;


(h)that no representation is made as to the correctness or accuracy of the CUSIP
number, if any, listed in such notice or printed on the Notes; and


(i)any conditions to the Issuers obligations to redeem the Notes as contemplated
by Section 3.04.


At the Issuers' request, the Trustee shall give the notice of redemption in the
Issuers' name and at their expense; provided, however, that each of the Issuers
shall have delivered to the Trustee, at least 45 days prior to the redemption
date (or such shorter period as to which the Trustee may agree in its sole
discretion), an Officers' Certificate requesting that the Trustee give such
notice and setting forth the information to be stated in such notice as provided
in the preceding paragraph.
Section 3.04
Effect of Notice of Redemption.



Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become irrevocably due and payable on the redemption date
at the redemption price; provided that any redemption or notice of any
redemption may, at the Issuers' discretion, be subject to one or more conditions
precedent, including, but not limited to, completion of an Equity Offering,
other offering, issuance of Indebtedness, or other corporate transaction or
event and notice of any redemption in respect thereof may be given prior to the
completion thereof and may be partial as a result of only some of the conditions
being satisfied; provided, however, that any such conditions precedent shall be
set forth in the notice of redemption.

-44-

--------------------------------------------------------------------------------


Section 3.05
Deposit of Redemption Price.



At or prior to 10:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption price of and accrued interest (including Special Interest,
if any) on all Notes to be redeemed on that date. The Trustee or the Paying
Agent shall promptly return to the Issuers any money deposited with the Trustee
or the Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption price of, and accrued interest (including Special Interest, if any)
on, all Notes to be redeemed.
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest (including Special Interest, if any) shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption shall not be so
paid upon surrender for redemption because of the failure of the Issuers to
comply with the preceding paragraph, interest (including Special Interst, if
any) shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in Section
4.01.
Section 3.06
Notes Redeemed in Part.



No Notes of $2,000 principal amount or less shall be redeemed in part. Upon
surrender of a Note that is redeemed in part, the Issuers shall issue and, upon
the Issuers' written request, the Trustee shall authenticate for the Holder at
the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.
Section 3.07
Optional Redemption.



(a)Except as set forth in Section 3.07(b), (c) and (d), the Issuers shall not
have the option to redeem the Notes pursuant to this Section 3.07 prior to March
15, 2016. Thereafter, the Issuers shall have the option to redeem the Notes, in
whole or in part, upon not less than 30 nor more than 60 days' notice, at the
redemption prices (expressed as percentages of principal amount of the Notes)
set forth below plus accrued and unpaid interest thereon, if any, to the
applicable redemption date, if redeemed during the twelve month period beginning
on March 15 of the years indicated below:
Year
Percentage
2016
103.938%
2017
102.625%
2018
101.313%
2019 and thereafter
100.000%



(b)At any time prior to March 15, 2016, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes
(including the principal amount of any Additional Notes), at a redemption price
of 105.250% of the principal amount

-45-

--------------------------------------------------------------------------------


thereof, plus accrued and unpaid interest to the redemption date, with the net
cash proceeds of one or more Equity Offerings; provided that:


(i)at least 65% of the original aggregate principal amount of Notes (including
the principal amount of any Additional Notes) issued under this Supplemental
Indenture remains outstanding immediately after the occurrence of such
redemption (excluding Notes held by the Issuers and their Subsidiaries); and


(ii)the redemption must occur within 180 days of the date of the closing of such
Equity Offering.


(c)At any time and from time to time prior to March 15, 2016, the Issuers may
redeem outstanding Notes, in whole or in part, at a redemption price equal to
100% of the principal amount thereof plus accrued and unpaid interest, if any,
on such Notes to the redemption date plus the Make-Whole Premium.


(d)In the event that the Issuers have made a Change of Control Offer pursuant to
Section 4.16, and have purchased not less than 90% of the then outstanding Notes
pursuant to such Change of Control Offer, the Issuers may, upon not less than 10
nor more than 60 days' prior notice, given not more than 30 days following the
applicable Change of Control Payment Date, redeem all of the Notes that remain
outstanding following such Change of Control Payment Date at a redemption price
equal to 101% of the principal amount of the Notes so redeemed plus accrued and
unpaid interest on the Notes so redeemed to the redemption date.


Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.
Section 3.08
Mandatory Redemption.



Except as otherwise provided in Section 4.11 or Section 4.16 below, the Issuers
shall not be required to make mandatory redemption payments with respect to the
Notes.
Section 3.09
Offer to Purchase by Application of Excess Proceeds.



In the event that the Issuers shall be required to commence an offer to all
Holders to purchase Notes pursuant to Section 4.11 (an “Asset Sale Offer”), they
shall follow the procedures specified below.
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuers shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.11 (the “Offer Amount”) or, if less than the
Offer Amount has been tendered, all Notes tendered in response to the Asset Sale
Offer. Payment for any Notes so purchased shall be made in the same manner as
interest payments are made. Unless the Issuers default in making such payment,
any Note accepted for payment pursuant to the Asset Sale Offer shall cease to
accrue interest after the Purchase Date.

-46-

--------------------------------------------------------------------------------


If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no Special Interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.
Upon the commencement of an Asset Sale Offer the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The Asset
Sale Offer shall be made to all Holders. The notice, which shall govern the
terms of the Asset Sale Offer, shall state:
(a)that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 and the length of time the Asset Sale Offer shall remain open;


(b)the Offer Amount, the purchase price and the Purchase Date;


(c)that any Note not tendered or accepted for payment shall continue to accrue
interest;


(d)that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;


(e)that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in minimum denominations of $2,000 and
in multiple integrals of $1,000 in excess thereof only;


(f)that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer the
Note by book-entry transfer, to the Issuers, the Depositary or the Paying Agent
at the address specified in the notice at least three days before the Purchase
Date;


(g)that Holders shall be entitled to withdraw their election if the Issuers, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;


(h)that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in minimum denominations of $2,000 or integral
multiples of $1,000 in excess thereof, shall be purchased); and


(i)that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

-47-

--------------------------------------------------------------------------------


On or before the Purchase Date, the Issuers shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers' Certificate stating that such Notes or portions
thereof were accepted for payment by the Issuers in accordance with the terms of
this Section 3.09. The Issuers, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuers
for purchase, and the Issuers shall promptly issue a new Note, and the Trustee,
upon written request from the Issuers, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof. The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.
Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06.
ARTICLE 4


COVENANTS


With respect to the Notes only, the following Sections 4.03 through 4.19 are
hereby added to Article 4 of the Base Indenture:
Section 4.03
Reports.



Whether or not required by the Commission, so long as any Notes are outstanding,
the Issuers shall furnish to Holders and the Trustee, within the time periods
specified in the Commission's rules and regulations:
(1)    all quarterly and annual financial information that would be required to
be contained in a filing with the Commission on Forms 10-Q and 10-K if the
Issuers were required to file such forms, including a “Management's Discussion
and Analysis of Financial Condition and Results of Operations” section and, with
respect to the annual information only, a report on the annual consolidated
financial statements of the Company by its independent public accountants; and
(2)    all current reports that would be required to be filed with the
Commission on Form 8-K if the Issuers were required to file such reports.
If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
Management's Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

-48-

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary set forth above, for so long as the
Issuers are direct or indirect wholly-owned Subsidiaries of CCI, if CCI has
furnished Holders and filed electronically with the Securities and Exchange
Commission, the reports described in the preceding paragraphs with respect to
CCI (including any consolidating financial information required by Regulation
S-X relating to the Issuers), the Issuers shall be deemed to be in compliance
with the provisions of this Section 4.03.
Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee's receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuers'
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers' Certificates).
Section 4.04
Compliance Certificate.



(a)The Issuers shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers' Certificate stating that a review of the
activities of the Issuers and their Subsidiaries during the preceding fiscal
year have been made under the supervision of the signing Officers with a view to
determining whether the Issuers have kept, observed, performed and fulfilled
their obligations under this Supplemental Indenture and the Base Indenture, and
further stating, as to each such Officer signing such certificate, that to the
best of his or her knowledge the Issuers have kept, observed, performed and
fulfilled each and every covenant contained in this Supplemental Indenture and
are not in default in the performance or observance of any of the terms,
provisions and conditions of this Supplemental Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Issuers are
taking or propose to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, (including Special
Interest, if any) on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Issuers are taking or propose to
take with respect thereto.


(b)The Issuers shall, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers' Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.


Section 4.05
Taxes.



The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to
Holders.
Section 4.06
Stay, Extension and Usury Laws.



Each of the Issuers covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in

-49-

--------------------------------------------------------------------------------


force, that may affect the covenants or the performance of this Supplemental
Indenture; and each of the Issuers (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.
Section 4.07
Restricted Payments.



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(a)declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries' Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company's or any of its Restricted
Subsidiaries' Equity Interests in their capacity as such (other than dividends
or distributions payable (x) solely in Equity Interests (other than Disqualified
Stock) of the Company or (y) in the case of the Company and its Restricted
Subsidiaries, to the Company or a Restricted Subsidiary thereof);


(b)purchase, redeem or otherwise acquire or retire for value (including, without
limitation, in connection with any merger or consolidation involving the Company
or any of its Restricted Subsidiaries) any Equity Interests of the Company or
any direct or indirect Parent of the Company or any Restricted Subsidiary of the
Company (other than, in the case of the Company and its Restricted Subsidiaries,
any such Equity Interests owned directly or indirectly by the Company or any of
its Restricted Subsidiaries); or


(c)make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Company (other
than intercompany Indebtedness among the Company and its Restricted Subsidiaries
that is permitted to be incurred under this Supplemental Indenture) that is
subordinated to the Notes, except a payment of interest or principal at the
Stated Maturity thereof


(all such payments and other actions set forth in clauses (a) through (c) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
(1)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
(2)    the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 4.10; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries from and
after

-50-

--------------------------------------------------------------------------------


the April 1, 2010 (excluding Restricted Payments permitted by clauses (2), (3),
(4), (5), (6), (7), (8), (9) and (12) of the next succeeding paragraph and made
on or after April 1, 2010), shall not exceed, at the date of determination, the
sum of:
(a)    an amount equal to 100% of the Consolidated EBITDA of the Company for the
period beginning on the first day of the fiscal quarter commencing April 1, 2010
to the end of the Company's most recently ended full fiscal quarter for which
internal financial statements are available, taken as a single accounting
period, less the product of 1.3 times the Consolidated Interest Expense of the
Company for such period, plus
(b)    an amount equal to 100% of Capital Stock Sale Proceeds (reduced for
purpose of this clause (b) by (A) any amount of such Capital Stock Sale Proceeds
(i) used in connection with an Investment made on or after the Issue Date
pursuant to clause (5) of the definition of “Permitted Investments,” (ii)
applied to make a Restricted Payment pursuant to clause (2) or sub-clause (y)(2)
of clause (9) below, or (iii) relied upon for purposes of incurring Contribution
Indebtedness and (B) the amount of Restricted Payments made pursuant to
sub-clause (A)(i), (B) or (C) of clause (8) and sub-clause (y)(1) of clause (9)
below, in each case, by an amount not to exceed the amount of Capital Stock Sale
Proceeds from any Charter Subsidiary Refinancing Indebtedness or Charter Parent
Refinancing Indebtedness), plus


(c)    $2,000.0 million.
The preceding provisions shall not prohibit:
(1)    the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Supplemental Indenture;
(2)    the redemption, repurchase, retirement, defeasance or other acquisition
of any subordinated Indebtedness of the Company in exchange for, or out of the
net proceeds of, the substantially concurrent sale (other than to a Subsidiary
of the Company) of, Equity Interests of the Company (other than Disqualified
Stock);
(3)    the defeasance, redemption, repurchase or other acquisition of
subordinated Indebtedness of the Company or any of its Restricted Subsidiaries
with the net cash proceeds from an incurrence of Permitted Refinancing
Indebtedness;
(4)    the payment of any dividend or distribution to the extent necessary to
permit direct or indirect beneficial owners of shares of Capital Stock of the
Company to pay federal, state or local income tax liabilities that would arise
solely from income of the Company or any of its Restricted Subsidiaries, as the
case may be, for the relevant taxable period being attributable to them;
(5)    payment of any dividend by a Restricted Subsidiary of the Company to the
holders of its Equity Interests on a pro rata basis;

-51-

--------------------------------------------------------------------------------


(6)    the repurchase, redemption or other acquisition or retirement for value,
or the payment of any dividend or distribution to the extent necessary to permit
the repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Company or a Parent of the Company held by any member of
the Company's or such Parent's management pursuant to any management equity
subscription agreement or stock option agreement entered into in accordance with
the policies of the Company or any Parent; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
shall not exceed $10.0 million in any fiscal year of the Issuers;
(7)    payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;
(8)    (A) additional Restricted Payments directly or indirectly to any Parent
(i) for the purpose of enabling any Parent to pay interest when due on
Indebtedness under any Charter Parent Refinancing Indebtedness or (ii) so long
as no Default has occurred and is continuing and the Company would have been
permitted, at the time of such Restricted Payment and after giving pro forma
effect thereto as if such Restricted Payment had been made at the beginning of
the applicable quarter period, to incur at least $1.00 of additional
Indebtedness pursuant to the Leverage Ratio test set forth in the first
paragraph of Section 4.10, consisting of dividends or distributions to the
extent required to enable any Charter Parent Refinancing Subsidiary to defease,
redeem, repurchase, prepay, repay, discharge or otherwise acquire or retire for
value Indebtedness under any Charter Parent Refinancing Indebtedness (including
any expenses and fees incurred by any Parent in connection therewith); (B) so
long as no Default has occurred and is continuing, Restricted Payments used to
defease, redeem, repurchase, prepay, repay, discharge or otherwise acquire or
retire for value Indebtedness under any Charter Parent Refinancing Indebtedness
or consisting of purchases, redemptions or other acquisitions by the Company or
its Restricted Subsidiaries of Indebtedness under any Charter Parent Refinancing
Indebtedness (including any expenses and fees incurred by the Company and its
Restricted Subsidiaries in connection therewith) and the distribution, loan or
investment to any Parent of Indebtedness so purchased, redeemed or acquired, or
(C) Restricted Payments for the purpose of enabling any Parent to (i) pay
interest when due on Indebtedness under any Charter Subsidiary Refinancing
Indebtedness or (ii) to defease, redeem, repurchase, prepay, repay, discharge or
otherwise acquire or retire for value Indebtedness under any Charter Subsidiary
Refinancing Indebtedness (including any expenses and fees incurred by the
Company and its Restricted Subsidiaries in connection therewith);
(9)    Restricted Payments directly or indirectly to any Parent regardless of
whether a Default exists (other than an Event of Default under paragraphs (1),
(2), (7) or (8) of Section 6.01), for the purpose of enabling such Person (A) to
pay interest on and (B) so long as the Company would, at the time of such
Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable quarter
period, have been permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of Section
4.10 to defease, redeem, repurchase, prepay, repay, discharge or otherwise ac-

-52-

--------------------------------------------------------------------------------


quire or retire, in each case, Indebtedness of such Parent (x) which is not held
by another Parent and (y) to the extent that the net cash proceeds of such
Indebtedness are or were used for the (1) payment of interest or principal (or
premium) on any Indebtedness of a Parent (including (A) by way of a tender,
redemption or prepayment of such Indebtedness and (B) amounts set aside to
prefund any such payment), (2) direct or indirect (including by way of a
contribution of property and/or assets purchased with such net cash proceeds)
Investment in the Company or any of its Restricted Subsidiaries or (3) payment
of amounts that would be permitted to be paid by way of a Restricted Payment
under clause (10) immediately below (including the expenses of any exchange
transaction);
(10)    Restricted Payments directly or indirectly to any Parent of (A)
attorneys' fees, investment banking fees, accountants' fees, underwriting
discounts and commissions and other customary fees and expenses (including any
commitment and other fees payable in connection with Credit Facilities) actually
incurred in connection with any issuance, sale or incurrence by such Parent of
Equity Interests or Indebtedness, or any exchange of securities or tender for
outstanding debt securities, or (B) the costs and expenses of any offer to
exchange privately placed securities in respect of the foregoing for publicly
registered securities or any similar concept having a comparable purpose;
(11)    the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Company or Indebtedness of the Issuers or any Equity
Interests of any direct or indirect parent of the Company, in exchange for, or
out of the proceeds of the substantially concurrent sale (other than to an
Issuer or a Restricted Subsidiary) of, Equity Interests of the Company or any
direct or indirect parent of the Company (in each case, other than any
Disqualified Stock);
(12)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Issuers or any Restricted Subsidiary issued
in accordance with Section 4.10; and
(13)    so long as no Default has occurred and is continuing, other Restricted
Payments in an aggregate amount taken together with all other Restricted
Payments made pursuant to this clause (13) not to exceed $50.0 million.
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee. Such Board of Directors'
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100.0 million.
Not later than the date of making any Restricted Payment other than in the form
of cash having a fair market value in excess of $10.0 million, the Issuers shall
deliver to the Trustee an Officers' Certificate stating that such Restricted
Payment is permitted and setting

-53-

--------------------------------------------------------------------------------


forth the basis upon which the calculations required by this Section 4.07 were
computed, together with a copy of any fairness opinion or appraisal required by
this Supplemental Indenture.
For purposes of determining compliance with this Section 4.07, in the event that
a Restricted Payment, when made, met the criteria of more than one of the
categories described in clauses (1) through (13) above, or was permitted
pursuant to Section 4.07(a), the Issuers will be entitled to classify such
Restricted Payment (or portion thereof) on the date of its payment or later
reclassify such Restricted Payment (or portion thereof) in any manner that
complies with this Section 4.07.
Section 4.08
Investments.



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(1)    make any Restricted Investment; or
(2)    allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary,
unless, in each case:
(a)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
(b)    the Company would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10.
An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.
Section 4.09
Dividend and Other Payment Restrictions Affecting Subsidiaries.



The Company shall not, directly or indirectly, create or permit to exist or
become effective any encumbrance or restriction on the ability of any of its
Restricted Subsidiaries to:
(a)    pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
(b)    make loans or advances to the Company or any of its Restricted
Subsidiaries; or
(c)    transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.

-54-

--------------------------------------------------------------------------------


However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
(1)    Existing Indebtedness as in effect on the Issue Date (including, without
limitation, Indebtedness under any of the Credit Facilities) and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend and other payment restrictions than those contained in
the most restrictive Existing Indebtedness, as in effect on the Issue Date;
(2)    this Supplemental Indenture and the Notes;
(3)    applicable law, rule, regulation or order;
(4)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Supplemental Indenture to be
incurred;
(5)    customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business and
consistent with past practices;
(6)    purchase money obligations for property acquired in the ordinary course
of business that impose restrictions on the property so acquired of the nature
described in clause (c) of the preceding paragraph;
(7)    any agreement for the sale or other disposition of a Restricted
Subsidiary of the Company that restricts distributions by such Restricted
Subsidiary pending its sale or other disposition;
(8)    Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;
(9)    Liens securing Indebtedness or other obligations otherwise permitted to
be incurred under Section 4.14 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;
(10)    provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements;

-55-

--------------------------------------------------------------------------------


(11)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(12)    restrictions contained in the terms of Indebtedness permitted to be
incurred under Section 4.10; provided that such restrictions are no more
restrictive, taken as a whole, than the terms contained in the most restrictive,
together or individually of the Credit Facilities as in effect on the Issue
Date;
(13)    restrictions that are not materially more restrictive, taken as a whole,
than customary provisions in comparable financings and that the management of
the Company determines, at the time of such financing, will not materially
impair the Issuers' ability to make payments as required under the Notes; and
(14)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuers, not
materially more restrictive taken as a whole with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 4.10
Incurrence of Indebtedness and Issuance of Preferred Stock.



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, provided that the Company or any of its Restricted Subsidiaries may incur
Indebtedness or the Company may issue Disqualified Stock and Restricted
Subsidiaries may issue Preferred Stock if the Leverage Ratio of the Company and
its Restricted Subsidiaries would have been not greater than 6.0 to 1.0 and in
each case, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, at the beginning of the most recently ended fiscal quarter.
The first paragraph of this Section 4.10 shall not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):
(1)    the incurrence by the Company and its Restricted Subsidiaries of
Indebtedness under Credit Facilities; provided that the aggregate principal
amount of all Indebtedness of the Company and its Restricted Subsidiaries
outstanding under this clause (1) for all Credit Facilities of the Company and
its Restricted Subsidiaries after giving effect to such incurrence does not
exceed an amount equal to $1,500.0 million;

-56-

--------------------------------------------------------------------------------


(2)    the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness (including Indebtedness outstanding under Credit Facilities on the
Issue Date);
(3)    the incurrence on the Issue Date by the Company and its Restricted
Subsidiaries of Indebtedness represented by the Notes and any Exchange Notes
(other than any Additional Notes);
(4)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including, without limitation, the cost of design, development, construction,
acquisition, transportation, installation, improvement, and migration) of
Productive Assets of the Company or any of its Restricted Subsidiaries, in an
aggregate principal amount not to exceed the greater of (i) $300.0 million and
(ii) 5.0% of Consolidated Net Tangible Assets at any time outstanding pursuant
to this clause (4);
(5)    the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness
(other than intercompany Indebtedness) that was permitted by this Supplemental
Indenture to be incurred under this clause (5), the first paragraph of this
Section 4.10 or clauses (2), (3), (9) or (12) of this second paragraph;
(6)    the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided that:
(a)    if the Company is the obligor on such Indebtedness, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations with respect to the Notes; and
(b)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
(7)    the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations (other than for speculative purposes);
(8)    the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.10;

-57-

--------------------------------------------------------------------------------


(9)    Acquired Debt or Disqualified Stock of a Person that becomes, or is
merged into, a Restricted Subsidiary or any Issuer; provided, however, that
after giving pro forma effect thereto as if such acquisition or merger had been
made at the beginning of the applicable quarter period, the Leverage Ratio of
the Company and its Restricted Subsidiaries is equal to or less than immediately
prior to such transaction;
(10)    the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness, Disqualified Stock or Preferred Stock in an aggregate
principal amount at any time outstanding under this clause (10), not to exceed
the greater of (i) $300.0 million and (ii) 5.0% of Consolidated Net Tangible
Assets;
(11)    the accretion or amortization of original issue discount and the write
up of Indebtedness in accordance with purchase accounting;
(12)    Contribution Indebtedness;
(13)    Indebtedness arising from agreements of any Issuer or a Restricted
Subsidiary providing for and to the extent of indemnification, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; and
(14)    Indebtedness from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Indebtedness is extinguished
within 10 business days of its incurrence.
In the event that an item of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (1) through (14) of the second paragraph of this Section 4.10 or is
entitled to be incurred pursuant to the first paragraph of this Section 4.10,
the Issuers, in their sole discretion, may classify or reclassify such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock in one of the above clauses or the first
paragraph of this Section 4.10. Additionally, all or any portion of any item of
Indebtedness may later be classified as having been incurred pursuant to any
category of permitted Indebtedness described in clauses (1) through (14) above
or pursuant to the first paragraph of this Section 4.10 so long as such
Indebtedness, Disqualified Stock or Preferred Stock is permitted to be incurred
pursuant to such provision at the time of reclassification. At the time of
incurrence, the Issuers will be entitled to divide and classify an item of
Indebtedness, Disqualified Stock or Preferred Stock in more than one of the
types of Indebtedness, Disqualified Stock or Preferred Stock described above in
this Section 4.10.



-58-

--------------------------------------------------------------------------------


Section 4.11
Limitation on Asset Sales.



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:
(1)    the Company or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the fair market value of the assets or
Equity Interests issued or sold or otherwise disposed of;
(2)    such fair market value is determined by the Board of Directors of the
Company; and
(3)    at least 75.0% of the consideration therefor received by the Company or
such Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
For purposes of this Section 4.11, each of the following shall be deemed to be
cash:
(a)    any liabilities (as shown on the Company's or such Restricted
Subsidiary's most recent balance sheet) of the Company or any Restricted
Subsidiary thereof (other than contingent liabilities and liabilities that are
by their terms subordinated to the Notes) that are assumed by the transferee of
any such assets pursuant to a customary novation agreement that releases the
Company or such Restricted Subsidiary from further liability;
(b)    any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 180 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion);
(c)    Productive Assets; and
(d)    any Designated Noncash Consideration received by the Issuers or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (d) that is at that time outstanding, not to exceed the greater
of $500.0 million and 3.0% of Total Assets, with the fair market value of each
item of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value.
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or a Restricted Subsidiary thereof may apply such Net Proceeds at its
option:
(1)    to repay or otherwise retire debt under the Credit Facilities or any
other Indebtedness of the Restricted Subsidiaries of the Company (other than
Indebtedness represented solely by a guarantee of a Restricted Subsidiary of the
Company); or

-59-

--------------------------------------------------------------------------------


(2)    to invest in Productive Assets; provided that any such amount of Net
Proceeds which the Company or a Restricted Subsidiary thereof has committed to
invest in Productive Assets within 365 days of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale.
The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25.0 million,
the Company shall make an Asset Sale Offer to all Holders and all holders of
other Indebtedness that is of equal priority with the Notes containing
provisions requiring offers to purchase or redeem with the proceeds of sales of
assets to purchase the maximum principal amount of Notes and such other
Indebtedness of equal priority that may be purchased out of the Excess Proceeds,
which amount includes the entire amount of the Net Proceeds. The offer price in
any Asset Sale Offer shall be payable in cash and equal to 100.0% of the
principal amount of the subject Notes plus accrued and unpaid interest, if any,
to the date of purchase. If the aggregate principal amount of Notes and such
other Indebtedness of equal priority tendered into such Asset Sale Offer exceeds
the amount of Excess Proceeds, the Trustee shall select the Notes and such other
Indebtedness of equal priority to be purchased on a pro rata basis.
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Supplemental
Indenture. Upon completion of any Asset Sale Offer, the amount of Excess
Proceeds shall be reset at zero.
In the event that the Company shall be required to commence an offer to Holders
to purchase Notes pursuant to this Section 4.11, it shall follow the procedures
specified in Sections 3.01 through 3.09.
Section 4.12
[Reserved].



Section 4.13
Transactions with Affiliates.



The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:
(1)    such Affiliate Transaction is on terms, taken as a whole, that are no
less favorable to the Company or the relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person; and
(2)    the Company delivers to the Trustee:
(a)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any such Restricted Subsidiary in excess of $25.0 million, a resolution of
the Board of Direc-

-60-

--------------------------------------------------------------------------------


tors of the Company or CCI set forth in an Officers' Certificate certifying that
such Affiliate Transaction complies with this Section 4.13 and that such
Affiliate Transaction has been approved by a majority of the members of such
Board of Directors; and
(b)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any Restricted Subsidiary in excess of $100.0 million, an opinion as to the
fairness to the Company of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing.
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
(1)    any existing employment agreement entered into by the Company or any of
its Subsidiaries and any employment agreement entered into by the Company or any
of its Restricted Subsidiaries in the ordinary course of business;
(2)    transactions between or among the Company and/or its Restricted
Subsidiaries;
(3)    payment of reasonable directors fees to Persons who are not otherwise
Affiliates of the Company and customary indemnification and insurance
arrangements in favor of directors and officers, regardless of affiliation with
the Company or any of its Restricted Subsidiaries;
(4)    payment of Management Fees;
(5)    Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;
(6)    Permitted Investments;
(7)    transactions pursuant to, and the performance of, agreements existing on
the Issue Date, as in effect on the Issue Date, or as subsequently modified,
supplemented, or amended, to the extent that any such modifications, supplements
or amendments complied with the applicable provisions of the first paragraph of
this Section 4.13;
(8)    the assignment and assumption of contracts (which contracts are entered
into prior to the Issue Date on an arms-length basis in the ordinary course of
business of the relevant Parent), reasonably related to the business of the
Company and the assignment and assumption of which would not result in the
incurrence of any Indebtedness by the Company or any Restricted Subsidiary to a
Restricted Subsidiary by a Parent;
(9)    transactions with a Person that is an Affiliate solely as a result of the
fact that the Company or a Restricted Subsidiary controls or otherwise owns
Equity Interests of such Person;

-61-

--------------------------------------------------------------------------------


(10)    equity contributions in, and the issuance of Equity Interests of, the
Company; and
(11)    any (x) purchases of any class of Indebtedness from, or lending of any
class of Indebtedness to, the Company or any of its Restricted Subsidiaries so
long as the amount of Indebtedness of such class purchased or loaned by such
Affiliates does not exceed 25% of the applicable class of Indebtedness offered
to non-Affiliate investors generally and (y) repurchases, redemptions or other
retirements for value by the Company or any of its Restricted Subsidiaries of
Indebtedness of any class held by any Affiliate of the Company so long as such
repurchase, redemption or other retirement for value is on the same terms as are
made available to investors holding such class of Indebtedness generally and
Affiliates hold no more than 25% of such class of Indebtedness.
Section 4.14
Liens.



The Company shall not, directly or indirectly, create, incur, assume or suffer
to exist any Lien of any kind securing Indebtedness, Attributable Debt or trade
payables on any asset of the Company, whether owned on the Issue Date or
thereafter acquired, except Permitted Liens.
Section 4.15
Existence.



Subject to, and as permitted under, Article 5, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
limited liability company existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; provided, however, that the Company shall not be
required to preserve or keep the corporate, partnership or other existence of
any of its Subsidiaries (other than Capital Corp if the other Issuer is not then
a corporation), if the Company shall determine that the preservation or keeping
thereof is no longer desirable in the conduct of the business of the Company and
its Subsidiaries, taken as a whole, and that the loss thereof is not adverse in
any material respect to the Company and its Restricted Subsidiaries, taken as a
whole.
Section 4.16
Repurchase at the Option of Holders upon a Change of Control Triggering Event.



If a Change of Control Triggering Event occurs, each Holder shall have the right
to require the Issuers to repurchase all or any part (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of that Holder's Notes pursuant
to a “Change of Control Offer.” In the Change of Control Offer, the Issuers
shall offer a “Change of Control Payment” in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest thereon,
if any, to the date of purchase.
Within ten days following any Change of Control Triggering Event, the Issuers
shall mail a notice to each Holder (with a copy to the Trustee) describing the
transaction or transactions that constitute the Change of Control Triggering
Event and stating:

-62-

--------------------------------------------------------------------------------


(1)    the purchase price and the purchase date, which shall not exceed 30
Business Days from the date such notice is mailed (the “Change of Control
Payment Date”);
(2)    that any Note not tendered shall continue to accrue interest;
(3)    that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;
(4)    that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;
(5)    that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a facsimile transmission or letter
setting forth the name of the Holder, the principal amount of Notes delivered
for purchase, and a statement that such Holder is withdrawing his election to
have the Notes purchased; and
(6)    that Holders whose Notes are being purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.
The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control Triggering
Event. To the extent that the provisions of any securities laws or regulations
conflict with the provisions of this Section 4.16, the Issuers' compliance with
such laws and regulations shall not in and of itself cause a breach of their
obligations under this Section 4.16.
On the Change of Control Payment Date, the Issuers shall, to the extent lawful:
(1)    accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
(2)    deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof so tendered; and
(3)    deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers' Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Issuers.
The Paying Agent shall promptly pay to each Holder of Notes so tendered the
Change of Control Payment for such Notes, and the Trustee shall promptly
authenticate and mail

-63-

--------------------------------------------------------------------------------


(or cause to be transferred by book entry) to each Holder a new Note equal in
principal amount to any unpurchased portion of the Notes surrendered, if any;
provided that each such new Note shall be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof. The Issuers shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.
The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control Triggering Event shall be applicable
regardless of whether or not any other provisions in this Supplemental Indenture
are applicable. Except as described above with respect to a Change of Control
Triggering Event, this Supplemental Indenture does not contain provisions that
permit Holders to require that the Issuers repurchase or redeem the Notes in the
event of a takeover, recapitalization or similar transaction.
Notwithstanding any other provision of this Section 4.16, the Issuers shall not
be required to make a Change of Control Offer upon a Change of Control
Triggering Event if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Supplemental Indenture applicable to a Change of Control Offer made by
the Issuers and purchases all Notes validly tendered and not withdrawn under
such Change of Control Offer.
In the event that Holders of not less than 90% of the aggregate principal amount
of the outstanding Notes accept a Change of Control Offer and the Issuers
purchase all of the Notes held by such Holders, the Issuers will have the right,
upon not less than 10 nor more than 60 days' prior notice, given not more than
30 days following the purchase pursuant to the Change of Control Offer described
above, to redeem all of the Notes that remain outstanding following such
purchase at a redemption price equal to the Change of Control Payment plus, to
the extent not included in the Change of Control Payment, accrued and unpaid
interest on the Notes that remain outstanding, to, but not including, the date
of redemption (subject to the right of Holders of record on the relevant record
date to receive interest due on an interest payment date that is on or prior to
the redemption date).


Section 4.17
Limitations on Issuances of Guarantees of Indebtedness.



The Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee any other Indebtedness of the Company except in respect
of the Credit Facilities of the Company (the “Guaranteed Indebtedness”) unless:
(1)    such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture providing for the Guarantee (a “Subsidiary Guarantee”) of
the payment of the Notes by such Restricted Subsidiary, and
(2)    until one year after all the Notes have been paid in full in cash, such
Restricted Subsidiary waives and will not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against the Company or any other Restricted
Subsidiary thereof as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee; provided that this paragraph shall not be
applicable to any Guarantee or any Restricted Subsidiary that ex-

-64-

--------------------------------------------------------------------------------


isted at the time such Person became a Restricted Subsidiary and was not
incurred in connection with, or in contemplation of, such Person becoming a
Restricted Subsidiary.
If the Guaranteed Indebtedness is subordinated to the Notes, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.
If any Guarantor is released from its obligations on Guaranteed Indebtedness it
shall be automatically released from its obligation with respect to its
Guarantee of the Notes hereunder.
Section 4.18
Special Interest Notice.



In the event the Issuers are required to pay Special Interest, the Issuers shall
provide written notice to the Trustee of the Issuers' obligation to pay Special
Interest no later than 15 days prior to the next Interest Payment Date, which
notice shall set forth the amount of the Special Interest to be paid by the
Issuers on such payment date. The Trustee shall not at any time be under any
duty or responsibility to any Holders to determine whether the Special Interest
is payable or the amount thereof.


Section 4.19
Suspension of Covenants.



During any period of time that (a) any Notes have an Investment Grade Rating
from both Rating Agencies and (b) no Default or Event of Default has occurred
and is continuing, the Company and its Restricted Subsidiaries shall not be
subject to the provisions of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.13 and
clause (D) of the first paragraph of Section 5.01 (collectively, the “Suspended
Covenants”).
If the Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, one or both of the Rating Agencies withdraw their ratings or
downgrades the ratings assigned to the Notes below the required Investment Grade
Ratings or a Default or Event of Default occurs and is continuing, then the
Company and its Restricted Subsidiaries shall thereafter again be subject to the
Suspended Covenants. The ability of the Company and its Restricted Subsidiaries
to make Restricted Payments after the time of such withdrawal, downgrade,
Default or Event of Default shall be calculated in accordance with the terms of
Section 4.07 as though such covenant had been in effect during the entire period
of time from the Issue Date.

-65-

--------------------------------------------------------------------------------


ARTICLE 5


SUCCESSORS


With respect to the Notes only, Section 5.01 of the Base Indenture is hereby
replaced with the following:
Section 5.01
Merger, Consolidation or Sale of Assets.



Neither Issuer may, directly or indirectly: (1) consolidate or merge with or
into another Person or (2) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:
(A)either:


(i)    such Issuer is the surviving Person; or
(ii)    the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, provided that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a limited liability company or a
Person other than a corporation, a corporate co-issuer shall also be an obligor
with respect to the Notes;
(B)the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of such Issuer under the Notes and this Supplemental Indenture pursuant to
agreements reasonably satisfactory to the Trustee;


(C)immediately after such transaction no Default or Event of Default exists; and


(D)such Issuer or the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the most recently ended fiscal quarter,


(x)    be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Leverage Ratio test set forth in the first paragraph of Section 4.10; or
(y)    have a Leverage Ratio immediately after giving effect to such
consolidation or merger no greater than the Leverage Ratio immediately prior to
such consolidation or merger.
In addition, the Company may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person. The fore-

-66-

--------------------------------------------------------------------------------


going clause (D) of this Section 5.01 shall not apply to a sale, assignment,
transfer, conveyance or other disposition of assets between or among the Company
and any of its Wholly Owned Restricted Subsidiaries.
ARTICLE 6


DEFAULTS AND REMEDIES


With respect to the Notes only, the following clause (9) is hereby added to
Section 6.01 of the Base Indenture:
Section 6.01
Events of Default.



(9)    failure by the Company or any of its Restricted Subsidiaries to comply
with the provisions of Section 4.16 or 5.01.
ARTICLE 7


TRUSTEE


With respect to the Notes only, Article 7 of the Base Indenture is hereby
replaced with the following:
Section 7.01
Duties of Trustee.



(1)    If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Supplemental
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs.
(2)    Except during the continuance of an Event of Default:
(a)    the duties of the Trustee shall be determined solely by the express
provisions of this Supplemental Indenture and the Trustee need perform only
those duties that are specifically set forth in this Supplemental Indenture and
no others, and no implied covenants or obligations shall be read into this
Supplemental Indenture against the Trustee; and
(b)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions required to be furnished to the
Trustee hereunder and conforming to the requirements of this Supplemental
Indenture. However, in the case of certificates or opinions specifically
required by any provision hereof to be furnished to it, the Trustee shall
examine such certificates and opinions to determine whether or not they conform
to the requirements of this Supplemental Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein).

-67-

--------------------------------------------------------------------------------


(3)    The Trustee may not be relieved from liabilities for its own gross
negligent action, its own gross negligent failure to act, or its own willful
misconduct, except that:
(a)    this paragraph (3) does not limit the effect of paragraph (2) of this
Section 7.01;
(b)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts; and
(c)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
(4)    Whether or not therein expressly so provided, every provision of this
Supplemental Indenture that in any way relates to the Trustee is subject to
paragraphs (1), (2), and (3) of this Section 7.01.
(5)    No provision of this Supplemental Indenture shall require the Trustee to
expend or risk its own funds or incur any liability. The Trustee shall be under
no obligation to exercise any of its rights and powers under this Supplemental
Indenture at the request of any Holders, unless such Holder shall have offered
to the Trustee security and indemnity satisfactory to it against any loss,
liability, claim, damage or expense.
(6)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
(7)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or documents.
Section 7.02
Rights of Trustee.



(1)    The Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any document (whether in its original or facsimile
form) believed by it to be genuine and to have been signed or presented by the
proper Person. The Trustee need not investigate any fact or matter stated in the
document.
(2)    Before the Trustee acts or refrains from acting, it may require an
Officers' Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers' Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the written advice or opinion of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

-68-

--------------------------------------------------------------------------------


(3)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(4)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Supplemental Indenture.
(5)    Unless otherwise specifically provided in this Supplemental Indenture,
any demand, request, direction or notice from either of the Issuers shall be
sufficient if signed by an Officer of such Issuer.
(6)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Supplemental Indenture at the request or direction
of any of Holder unless such Holder shall have offered to the Trustee security
or indemnity satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with such request or direction.
(7)    The Trustee shall not be charged with knowledge of any Default or Event
of Default unless either (a) a Responsible Officer of the Trustee shall have
actual knowledge of such Default or Event of Default or (b) written notice of
such Default or Event of Default shall have been given to and received at the
Corporate Trust Office of the Trustee by the Issuers or any Holder and such
notice references the Notes and this Supplemental Indenture.
(8)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers, personally or by agent or attorney
at the sole cost of the Issuers and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.
(9)    In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(10)    The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
(11)    The Trustee may request that the Issuers deliver certificates setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Supplemental Indenture.

-69-

--------------------------------------------------------------------------------


Section 7.03
Individual Rights of Trustee.





The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest, it must eliminate
such conflict within 90 days and apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11.
Section 7.04
Trustee's Disclaimer.



The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Supplemental Indenture or the Notes, it shall not
be accountable for the Issuers' use of the proceeds from the Notes or any money
paid to the Issuers or upon the Issuers' direction under any provision of this
Supplemental Indenture, it shall not be responsible for the use or application
of any money received by any Paying Agent other than the Trustee, and it shall
not be responsible for any statement or recital herein or any statement in the
Notes or any other document in connection with the sale of the Notes or pursuant
to this Supplemental Indenture other than its certificate of authentication.
Section 7.05
Notice of Defaults.



If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders a notice
of the Default or Event of Default within 90 days after the Trustee acquires
knowledge thereof. Except in the case of a Default or Event of Default in
payment of principal of, premium, if any, or interest on any Note, the Trustee
may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of Holders.
Section 7.06
Reports by Trustee to Holders.



By March 15th of each year, and for so long as any Notes remain outstanding, the
Trustee shall mail to Holders a brief report dated as of such reporting date
that complies with TIA § 313(a) (but if no event described in TIA § 313(a) has
occurred within the twelve months preceding the reporting date, no report need
be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The Trustee
shall also transmit by mail all reports as required by TIA § 313(c).
A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the SEC and each stock exchange on which the Notes
are listed in accordance with TIA § 313(d). The Issuers shall promptly notify
the Trustee when the Notes are listed or delisted on any stock exchange.
Section 7.07
Compensation and Indemnity.



The Issuers shall pay to the Trustee from time to time compensation as agreed
upon in writing for its acceptance of this Supplemental Indenture and services
hereunder. The Trustee's compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers shall reimburse the
Trustee promptly upon request for all disbursements,

-70-

--------------------------------------------------------------------------------


advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee's agents and counsel.
The Issuers and the Parent Guarantor shall, jointly and severally, indemnify the
Trustee and any predecessor trustee against any and all losses, liabilities,
claims, damages or expenses (including reasonable legal fees and expenses)
including taxes (other than taxes based upon, measured by or determined by the
income of the Trustee) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Supplemental Indenture,
including the costs and expenses of enforcing this Supplemental Indenture
against the Issuers (including this Section 7.07) and defending itself against
any claim (whether asserted by the Issuers or any Holder or any other person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, damage, claim, liability
or expense determined to have been caused by its own gross negligence or willful
misconduct. The Trustee shall notify the Issuers promptly of any claim for which
it may seek indemnity of which a Responsible Officer has received written
notice. Failure by the Trustee to so notify the Issuers shall not relieve the
Issuers of their obligations hereunder. The Issuers shall defend the claim and
the Trustee shall cooperate in the defense. The Trustee may have separate
counsel and the Issuers shall pay the reasonable fees and expenses of such
counsel. The Issuers need not pay for any settlement made without their consent,
which consent shall not be unreasonably withheld.
The obligations of the Issuers in this Section 7.07 shall survive resignation or
removal of the Trustee and the satisfaction, discharge or termination of this
Supplemental Indenture.
To secure the Issuers' payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except such money or property held in trust by the Trustee to
pay the principal of and interest on any Notes. Such Lien shall survive the
resignation or removal of the Trustee and the satisfaction and discharge of this
Supplemental Indenture.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.
Section 7.08
Replacement of the Trustee.



A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee's acceptance of
appointment as provided in this Section 7.08.
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers. The Holders of a majority in
principal amount of the

-71-

--------------------------------------------------------------------------------


then outstanding Notes may remove the Trustee by so notifying the Trustee and
the Issuers in writing. The Issuers may remove the Trustee if:
(a)the Trustee fails to comply with Section 7.10;


(b)the Trustee is adjudged as bankrupt or as insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;


(c)a custodian or public officer takes charge of the Trustee or its property; or


(d)the Trustee becomes incapable of acting.


If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Issuers any court of competent jurisdiction for the
appointment of a successor Trustee.
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Supplemental
Indenture. The successor Trustee shall mail a notice of its succession to
Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers' obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

-72-

--------------------------------------------------------------------------------


Section 7.09    Successor Trustee by Merger, etc.If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee.


Section 7.10    Eligibility; Disqualification.There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100.0 million as set forth in its most
recent published annual report of condition.


This Supplemental Indenture shall always have a Trustee who satisfies the
requirements of TIA §§ 310(a)(1), (2) and (5). The Trustee is subject to TIA
§ 310(b).
Section 7.11    Preferential Collection of Claims Against the Issuers. The
Trustee is subject to TIA § 311(a), excluding any creditor relationship listed
in TIA § 311(b). A Trustee who has resigned or been removed shall be subject to
TIA § 311(a) to the extent indicated therein.


ARTICLE 8


LEGAL DEFEASANCE AND COVENANT DEFEASANCE


With respect to the Notes only, Section 8.03 of the Base Indenture is hereby
replaced with the following:
Section 8.03
Covenant Defeasance.



Upon the Issuers' exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be released from their obligations under the
covenants contained in Article 5 and Sections 4.03, 4.07, 4.08, 4.09, 4.10,
4.11, 4.13, 4.14, 4.16, 4.17 and 4.19 with respect to the outstanding Notes on
and after the date the conditions set forth in Section 8.04 are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuers may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01, but, except as specified above, the
remainder of this Supplemental Indenture and such Notes shall be unaffected
thereby. In addition, upon the Issuers' exercise under Section 8.01 of the
option applicable to this Section 8.03, subject to the satisfaction of the
conditions set forth in Section 8.04, Sections 6.01(3) through 6.01(5) and
6.01(8) shall not constitute Events of Default.

-73-

--------------------------------------------------------------------------------


ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
With respect to the Notes only, clause (3) of Section 9.01 of the Base Indenture
is hereby replaced with the following:
Section 9.01
Without Consent of Holders of Notes.



(3)    to provide for or confirm the issuance of Additional Notes;
With respect to the Notes only, the following clause (8) is hereby added to
Section 9.01 of the Base Indenture:
(8)    to issue Exchange Notes and related Guarantees pursuant to the
Registration Rights Agreement.
With respect to the Notes and any other series of Notes, clauses (2) and (7) of
Section 9.02 of the Base Indenture are hereby replaced with the following:
Section 9.02
With Consent of Holders of Notes.



(2)    reduce the principal of or change the fixed maturity of any Note or alter
the payment provisions with respect to the redemption of the Notes (other than a
payment required by Section 3.09, Section 4.11, or Section 4.16 of this
Supplemental Indenture or the supplemental indentures with respect to the Base
Indenture entered into prior to the date hereof);
(7)    waive a redemption payment with respect to any Note (other than a payment
required by Section 3.09, Section 4.11, or Section 4.16 of this Supplemental
Indenture or the supplemental indentures with respect to the Base Indenture
entered into prior to the date hereof); or

-74-

--------------------------------------------------------------------------------


ARTICLE 11


MISCELLANEOUS


With respect to the Notes only, Section 11.13 of the Base Indenture is hereby
replaced with the following:
Section 11.13    Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Supplemental Indenture and the Base Indenture have been inserted for convenience
of reference only, are not to be considered a part of this Supplemental
Indenture or the Base Indenture and shall in no way modify or restrict any of
the terms or provisions. Unless otherwise expressly specified, references in
this Supplemental Indenture to specific Articles, Sections or clauses refer to
Articles, Sections and clauses contained in this Supplemental Indenture, unless
such Article, Section or clause is incorporated herein by reference to the Base
Indenture or no such Article, Section or clause appears in this Supplemental
Indenture, in which case such references refer to the applicable section of the
Base Indenture.


With respect to the Notes only, the following Section 11.16 is hereby added to
Article 11 of the Base Indenture:
Section 11.16
Supplemental Indenture Controls.



In case any provision of this Supplemental Indenture conflicts with any
provision of the Base Indenture, the provisions of this Supplemental Indenture
shall govern and be controlling, solely with respect to the Notes (and the
Parent Guarantee and any Subsidiary Guarantees endorsed thereon).
ARTICLE 12


SATISFACTION AND DISCHARGE


Section 12.01
Satisfaction and Discharge of Supplemental Indenture.



This Supplemental Indenture shall cease to be of further effect (except as to
any surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Trustee, on demand of and at the expense of the
Issuers, shall execute proper instruments acknowledging satisfaction and
discharge of this Supplemental Indenture, when
(1)    either
(a)all Notes theretofore authenticated and delivered (other than (i) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.07 and (ii) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Issuers and
thereafter repaid to the Issuers or discharged from such trust) have been
delivered to the Trustee for cancellation; or


(b)all such Notes not theretofore delivered to the Trustee for cancellation

-75-

--------------------------------------------------------------------------------


(i)have become due and payable, or


(ii)will become due and payable at their Stated Maturity within one year, or


(iii)are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers,


and the Issuers, in the case of (i), (ii) or (iii) above, have deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest (including Special Interest, if any) to the date
of such deposit (in the case of Notes which have become due and payable) or to
the maturity or redemption thereof, as the case may be;
(2)    the Issuers have paid or caused to be paid all other sums payable
hereunder by the Issuers; and
(3)    each of the Issuers has delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Supplemental
Indenture have been complied with.
Notwithstanding the satisfaction and discharge of this Supplemental Indenture
pursuant to this Article 12, the obligations of the Issuers to the Trustee under
Section 7.07, and, if money shall have been deposited with the Trustee pursuant
to subclause (b) of clause (1) of this Section 12.01, the obligations of the
Trustee under Section 12.02 shall survive such satisfaction and discharge.
Section 12.02
Application of Trust Money.



All money deposited with the Trustee pursuant to Section 12.01 shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Supplemental Indenture, to the payment, either directly or through any Paying
Agent as the Trustee may determine, to the Persons entitled thereto, of the
principal (and premium, if any) and interest (including Special Interest, if
any) for whose payment such money has been deposited with the Trustee.
[Signatures on following page]





-76-

--------------------------------------------------------------------------------


Dated as of March 14, 2013
CCO HOLDINGS, LLC, as an Issuer




By: /s/ Charles Fisher        
Name: Charles Fisher
Title: Senior Vice President - Corporate Finance




CCO HOLDINGS CAPITAL CORP., as an Issuer




By: /s/ Charles Fisher        
Name: Charles Fisher
Title: Senior Vice President - Corporate Finance






CHARTER COMMUNICATIONS, INC., as Guarantor, with respect to Article 10 and
Section 7.07 only




By: /s/ Charles Fisher        
Name: Charles Fisher
Title: Senior Vice President - Corporate Finance
 





--------------------------------------------------------------------------------


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee




By: /s/ Teresa Petta        
Name: Teresa Petta
Title: Vice President







--------------------------------------------------------------------------------




EXHIBIT A
[THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE SUPPLEMENTAL
INDENTURE GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.06 OF THE SUPPLEMENTAL INDENTURE, (2) THIS
GLOBAL NOTE MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION
2.06(a) OF THE SUPPLEMENTAL INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO
THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE SUPPLEMENTAL
INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS. UNLESS AND UNTIL IT IS EXCHANGED
IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY
AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET,
NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]1 
[THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNIT-










-------------------------------------------
1    Include Global Note Legend, if applicable.

A-1

--------------------------------------------------------------------------------


ED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET
FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (2)
AGREES THAT IT WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY OR
ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS DEFINED IN RULE
501(a)(l), (2), (3), OR (7) UNDER THE SECURITIES ACT) (AN “ACCREDITED INVESTOR”)
THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A
U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS
SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS
SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
(F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS) OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR,
THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY
SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION

A-2

--------------------------------------------------------------------------------


NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.]2    
[THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.]3    
































-------------------------------------------
2    Include Private Placement Legend, if applicable.
3    Include Regulation S Legend, if applicable.

A-3

--------------------------------------------------------------------------------


[Face of Note]
CUSIP NO. [ ]


5.250% Senior Notes due 2021


No [   ].
$[ ]
CCO HOLDINGS, LLC
and
CCO HOLDINGS CAPITAL CORP.
promise to pay to CEDE & CO. or to registered assigns the principal amount of
$[        ] Dollars on March 15, 2021
Interest Payment Dates: March 15 and September 15
Record Dates: March 1 and September 1
Subject to Restrictions set forth in this Note.

A-4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of CCO Holdings, LLC and CCO Holdings Capital Corp. has
caused this instrument to be duly executed.
Dated: [        ]  
CCO HOLDINGS, LLC


By: __________________________________
Name:
Title:




By: __________________________________
Name:
Title:
CCO HOLDINGS CAPITAL CORP.


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:




This is one of the Notes referred to
in the within-mentioned Supplemental Indenture:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee


By: __________________________________
Authorized Signatory

A-5

--------------------------------------------------------------------------------


[Back of Note]
5.250% Senior Note due 2021
Capitalized terms used herein shall have the meanings assigned to them in the
Supplemental Indenture referred to below unless otherwise indicated.
1.    INTEREST. CCO Holdings, LLC, a Delaware limited liability company (the
“Company”), and CCO Holdings Capital Corp., a Delaware corporation (“Capital
Corp” and, together with the Company, the “Issuers”), promise to pay interest on
the principal amount of this Note at the rate of 5.250% per annum from the Issue
Date until maturity and shall pay the Special Interest, if any, payable pursuant
to the Registration Rights Agreement referred to below. The interest rate on the
Notes is subject to increase pursuant to the provisions of the Registration
Rights Agreement, as applicable. The Issuers will pay interest (including
Special Interest, if any) semi-annually in arrears on March 15 and September 15
of each year (each an “Interest Payment Date”), or if any such day is not a
Business Day, on the next succeeding Business Day. Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a record date referred to on the face and the next succeeding Interest
Payment Date, interest shall accrue from such next succeeding Interest Payment
Date; provided, further, that the first Interest Payment Date shall be September
15, 2013. The Issuers shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, from time to time on demand at a rate that is 1.00% per annum in excess of
the rate then in effect; they shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (including Special Interest, if any) (without regard to any applicable
grace periods) from time to time on demand at the same rate to the extent
lawful. Interest will be computed on the basis of a 360-day year of twelve
30-day months.
2.    METHOD OF PAYMENT. The Issuers shall pay interest (including Special
Interest, if any) on the Notes (except defaulted interest) to the Persons who
are registered Holders at the close of business on March 1 or September 1 next
preceding the Interest Payment Date, even if such Notes are canceled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Supplemental Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium, if any, and interest
(including Special Interest, if any) at the office or agency of the Issuers
maintained for such purpose within or without the City and State of New York,
or, at the option of the Issuers, payment of interest may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
and provided that payment by wire transfer of immediately available funds will
be required with respect to principal of and interest (including Special
Interest, if any) and premium on all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Issuers
or the Paying Agent. Such pay-

A-6

--------------------------------------------------------------------------------


ment shall be in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
3.    PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon Trust
Company, N.A., the Trustee under the Supplemental Indenture, will act as Paying
Agent and Registrar. The Issuers may change any Paying Agent or Registrar
without notice to any Holder. The Company or any of its Subsidiaries may act in
any such capacity.
4.    INDENTURE. The Issuers issued the Notes under an Indenture dated as of May
10, 2011 (the “Base Indenture”), as supplemented by the Sixth Supplemental
Indenture dated as of March 14, 2013 (the “Supplemental Indenture”), among the
Issuers, Charter Communications, Inc., a Delaware corporation, as guarantor, and
the Trustee. The terms of the Notes include those stated in the Supplemental
Indenture and those made part of the Supplemental Indenture by reference to the
Trust Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb). The
Notes are subject to all such terms, and Holders are referred to the
Supplemental Indenture and such Act for a statement of such terms. To the extent
any provision of this Note conflicts with the express provisions of the
Supplemental Indenture, the provisions of the Supplemental Indenture shall
govern and be controlling.
5.    OPTIONAL REDEMPTION.
(a)    On or after March 15, 2016, the Issuers shall have the option to redeem
the Notes, in whole or in part, at the redemption prices (expressed as
percentages of principal amount) set forth below plus accrued and unpaid
interest thereon, if any, to the applicable redemption date, if redeemed during
the twelve month period beginning on March 15 of the years indicated below:
Year
Percentage
2016
103.938%
2017
102.625%
2018
101.313%
2019 and thereafter
100.000%



(b)    At any time prior to March 15, 2016, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes
(including the principal amount of any Additional Notes), at a redemption price
of 105.250% of the principal amount thereof, plus accrued and unpaid interest to
the redemption date, with the net cash proceeds of one or more Equity Offerings;
provided that:
(1)    at least 65% of the original aggregate principal amount of Notes
(including the principal amount of any Additional Notes) issued under the
Supplemental Indenture remains outstanding immediately after the occurrence of
such redemption (excluding Notes held by the Issuers and their Subsidiaries);
and

A-7

--------------------------------------------------------------------------------


(2)    the redemption must occur within 180 days of the date of the closing of
such Equity Offering.
(c)    At any time and from time to time prior to March 15, 2016, the Issuers
may redeem outstanding Notes, in whole or in part, at a redemption price equal
to 100% of the principal amount thereof plus accrued and unpaid interest, if
any, on such Notes to the redemption date plus the Make-Whole Premium.
(d)    In the event that the Issuers have made a Change of Control Offer
pursuant to Section 4.16 of the Supplemental Indenture, and have purchased not
less than 90% of the then outstanding Notes pursuant to such Change of Control
Offer, the Issuers may, upon not less than 10 nor more than 60 days' prior
notice, given not more than 30 days following the applicable Change of Control
Payment Date, redeem all of the Notes that remain outstanding following such
Change of Control Payment Date at a redemption price equal to 101% of the
principal amount of the Notes so redeemed plus accrued and unpaid interest on
the Notes so redeemed to the redemption date.
6.    MANDATORY REDEMPTION. Except as otherwise provided in Paragraph 7 below,
the Issuers shall not be required to make mandatory redemption payments with
respect to the Notes.
7.    REPURCHASE AT OPTION OF HOLDER.
(a)    If there is a Change of Control, the Issuers shall make an offer to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of each Holder's Notes at a purchase price equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest thereon, if
any, to the date of purchase. Within 10 days following any Change of Control,
the Issuers shall mail a notice to each Holder describing the transaction or
transactions that constitute the Change of Control and offering to repurchase
Notes on the Change of Control Payment Date specified in such notice, pursuant
to the procedures required by the Supplemental Indenture and described in such
notice.
(b)    If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, when the aggregate amount of Excess Proceeds exceeds $25.0 million, the
Company shall commence an offer (an “Asset Sale Offer”) pursuant to Section 4.11
of the Supplemental Indenture to all Holders and all holders of other
Indebtedness that is of equal priority with the Notes containing provisions
requiring offers to purchase or redeem with the proceeds of sales of assets to
purchase the maximum principal amount of Notes and such other Indebtedness of
equal priority that may be purchased out of the Excess Proceeds, which amount
includes the entire amount of the Net Proceeds. The offer price in any Asset
Sale Offer will be payable in cash and equal to 100% of principal amount of the
subject Notes plus accrued and unpaid interest, if any, to the date of purchase.
If the aggregate principal amount of Notes and such other Indebtedness of equal
priority tendered into such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such other Indebtedness of
equal priority to be purchased on a pro rata basis.

A-8

--------------------------------------------------------------------------------


If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by the Supplemental Indenture.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero. Holders of Notes that are the subject of an offer to purchase
will receive an Asset Sale Offer from the Issuers prior to any related purchase
date and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” on the reverse side of the Notes.
8.    DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form
without coupons in denominations of $2,000 and integral multiples of $1,000 in
excess thereof. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Supplemental Indenture. The Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents, and the Issuers may require a Holder to pay
any taxes and fees required by law or permitted by the Supplemental Indenture.
The Issuers need not exchange or register the transfer of any Note or portion of
a Note selected for redemption, except for the unredeemed portion of any Note
being redeemed in part. Also, the Issuers need not exchange or register the
transfer of any Notes for a period of 15 days before a selection of Notes to be
redeemed or during the period between a record date and the corresponding
Interest Payment Date.
9.    PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
its owner for all purposes.
10.    AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Supplemental Indenture or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in aggregate principal amount of
the then outstanding Notes (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
Any existing Default or compliance with any provision of the Supplemental
Indenture or the Notes (other than any provision relating to the right of any
Holder to bring suit for the enforcement of any payment of principal, premium,
if any, any interest on the Note, on or after the scheduled due dates expressed
herein) may be waived, including by way of amendment, with the consent of the
Holders of a majority in aggregate principal amount of the then outstanding
Notes (including, without limitation, consents obtained in connection with a
purchase of, or tender offer or exchange offer for, Notes). Without the consent
of any Holder of a Note, the Issuers and the Trustee may amend or supplement the
Supplemental Indenture or the Notes (i) to cure any ambiguity, mistake, defect
or inconsistency, (ii) to provide for uncertificated Notes in addition to or in
place of certificated Notes, (iii) to provide for or confirm the issuance of
Additional Notes, (iv) to provide for the assumption of the Issuers' obligations
to Holders in the case of a merger or consolidation or sale of all or
substantially all of the Issuers' assets, (v) to make any change that would
provide any additional rights or benefits to the Holders or that does not
adversely affect the legal rights under the Supplemental Indenture of any such
Holder, (vi) to comply with the requirements of the SEC in order to effect or
maintain the qualification of the Supplemental Indenture under the TIA or
otherwise as necessary to comply with applicable law (vii) to con-

A-9

--------------------------------------------------------------------------------


form the Supplemental Indenture or the Notes to the “Description of Notes”
section of the Offering Memorandum or (viii) to issue Exchange Notes and related
Guarantees pursuant to the Registration Rights Agreement.
11.    DEFAULTS AND REMEDIES. Each of the following is an Event of Default: (i)
default for 30 consecutive days in the payment when due of interest on the
Notes, (ii) default in payment when due of the principal of or premium, if any,
on the Notes, (iii) failure by the Company or any of its Restricted Subsidiaries
to comply with Sections 4.16 and 5.01 of the Supplemental Indenture, (iv)
failure by the Company or any of its Restricted Subsidiaries for 30 consecutive
days after written notice thereof has been given to the Company by the Trustee
or to the Company and the Trustee by the Holders of at least 25% of the
principal amount of the Notes outstanding to comply with any of their other
covenants or agreements in the Supplemental Indenture, (v) default under any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness for money borrowed by the
Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or guarantee now exists or is created after the date of the
Supplemental Indenture, if that default: (a) is caused by a failure to pay at
final stated maturity the principal amount of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default (a “Payment Default”); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100.0 million or more, (vi)
failure by the Company or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100.0 million, net
of applicable insurance which has not been denied in writing by the insurer,
which judgments are not paid, discharged or stayed for a period of 60 days or
(vii) certain events of bankruptcy or insolvency with respect to the Company or
any of its Significant Subsidiaries.
In the case of an Event of Default arising from certain events of bankruptcy or
insolvency with respect to the Company, all outstanding Notes will become due
and payable without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee by notice to the Issuers or the Holders of
at least 25% in principal amount of the then outstanding Notes by notice to the
Issuers and the Trustee may declare all the Notes to be due and payable.
Holders may not enforce the Supplemental Indenture or the Notes except as
provided in the Supplemental Indenture. Subject to certain limitations, Holders
of a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power with respect to matters
relating to the Notes. The Trustee may withhold from Holders notice of any
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest.

A-10

--------------------------------------------------------------------------------


The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Supplemental Indenture except a continuing Default or Event of Default in
the payment of interest on, or the principal of, the Notes.
The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Supplemental Indenture and the Base Indenture.
Upon becoming aware of any Default or Event of Default, the Issuers are required
to deliver to the Trustee a statement specifying such Default or Event of
Default and what action the Issuers are taking or propose to take with respect
thereto.
12.    TRUSTEE DEALINGS WITH ISSUERS. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Issuers or their Affiliates, and may otherwise deal with the Issuers or
their Affiliates, as if it were not the Trustee.
13.    NO RECOURSE AGAINST OTHERS. A director, officer, employee, incorporator,
member or stockholder of either of the Issuers, as such, shall not have any
liability for any obligations of the Issuers under the Notes or the Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.
14.    GOVERNING LAW. THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE THIS NOTE AND THE SUPPLEMENTAL INDENTURE WITHOUT GIVING
EFFECT TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH
OF THE PARTIES HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE.
15.    AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
16.    ABBREVIATIONS. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
17.    ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Supplemental Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes shall have all the rights set forth in the Registration Rights

A-11

--------------------------------------------------------------------------------


Agreement dated March 14, 2013, among the Issuers, the Guarantor and the other
parties named on the signature pages thereof (the “Registration Rights
Agreement”), including the right to receive Special Interest.
18.    CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers to be printed on the Notes and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Supplemental Indenture, the Base Indenture and/or the Registration
Rights Agreement, as applicable. Requests may be made to:
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
400 Atlantic Street, 10th Floor
Stamford, Connecticut 06901
Attention: Corporate Secretary
Telecopier No.: [    ]



A-12

--------------------------------------------------------------------------------


ASSIGNMENT FORM
To assign this Note, fill in the form below:
(i) or (we) assign and transfer this Note to:
_____________________________________
(Insert assignee's legal name)
________________________________________________________________________
(Insert assignee's soc. sec. or tax I.D. no.)
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
(Print or type assignee's name, address and zip code)
and irrevocably appoint ________________________________________________ to
transfer this Note on the books of the Issuers. The agent may substitute another
to act for him.
Date:______________________________
Your Signature:_____________________________________________________
(Sign exactly as your name appears on the face of this Note)


Signature Guarantee*:________________________________________________


* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-13

--------------------------------------------------------------------------------


OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 or 4.16 of the Supplemental Indenture, check the appropriate box
below:
¨  Section 4.11
¨ Section 4.16

If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.11 or Section 4.16 of the Supplemental Indenture, state
the amount you elect to have purchased:
$ _______________________
Date:____________________
Your Signature:_____________________________________________________
(Sign exactly as your name appears on the face of this Note)


Tax Identification No.: _______________________________________________


Signature Guarantee*: _______________________________________________


* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 

A-14

--------------------------------------------------------------------------------


SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
Date of Exchange
 
Amount of
decrease in
Principal Amount of this Global Note
 
Amount of
increase in
Principal Amount of this Global Note
 
Principal Amount of this Global Note following such decrease (or increase)
 
Signature of
authorized officer of Trustee or Note Custodian
 
 
 
 
 
 
 
 
 




A-15

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
400 Atlantic Street, 10th Floor
Stamford, Connecticut 06901


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention: Corporate Trust Administration


Re: CCO Holdings, LLC and CCO Holdings Capital Corp.
¨
5.250% Senior Notes due 2021 (CUSIP [        ]) (the “Notes”)



Reference is hereby made to the Indenture, dated as of May 10, 2011 (the “Base
Indenture”), as supplemented by the Sixth Supplemental Indenture dated as of
March 14, 2013 (the “Supplemental Indenture”), among CCO Holdings, LLC (the
“Company”), CCO Holdings Capital Corp. (“Capital Corp” and, together with the
Company, the “Issuers”), the guarantor party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Supplemental Indenture.
___________________ (the “Transferor”) owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of $_____________________________ in such Note[s] or interests (the “Transfer”),
to ___________________________ (the “Transferee”), as further specified in Annex
A hereto. In connection with the Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
¨    1.    Check if Transferee will take delivery of a beneficial interest in
the Rule 144A Global Note or a Definitive Note Pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional

B-1

--------------------------------------------------------------------------------


buyer” within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. Upon consummation of the
proposed Transfer in accordance with the terms of the Supplemental Indenture,
the transferred beneficial interest or Definitive Note will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Rule 144A Global Note and/or the Definitive Note and in the Supplemental
Indenture and the Securities Act.
¨    2.    Check if Transferee will take delivery of a beneficial interest in
the Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act and (iii) the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act. Upon
consummation of the proposed transfer in accordance with the terms of the
Supplemental Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Definitive
Note and in the Supplemental Indenture and the Securities Act. If the Transfer
of the beneficial interest occurs prior to the expiration of the 40-day
distribution compliance period set forth in Regulation S, the transferred
beneficial interest will be held immediately thereafter through Euroclear or
Clearstream.
¨    3.    Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Note pursuant to any provision of the Securities Act
other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):
¨    (i)    such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act; or
¨    (ii)    such Transfer is being effected to the Company or a subsidiary
thereof; or
    

B-2

--------------------------------------------------------------------------------


¨    (iii)    such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act; or
¨    (iv)    such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies that it has not engaged in any general solicitation
within the meaning of Regulation D under the Securities Act and the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Note or Restricted Definitive Notes and the requirements of
the exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in the form of Exhibit D to the Supplemental
Indenture and (2) an Opinion of Counsel provided by the Transferor or the
Transferee (a copy of which the Transferor has attached to this certification),
to the effect that such Transfer is in compliance with the Securities Act. Upon
consummation of the proposed transfer in accordance with the terms of the
Supplemental Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Note and/or the Definitive
Notes and in the Supplemental Indenture and the Securities Act.
¨    4.    Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
¨    (i)    Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Supplemental
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Supplemental
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Supplemental Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Supplemental Indenture.
¨    (ii)    Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Supplemental Indenture and any applicable blue sky securities laws of any state
of the United States and (ii) the restrictions on transfer contained in the
Supplemental Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act. Upon consummation of the
proposed Transfer in accordance with the terms of the Supplemental Indenture,
the transferred beneficial interest or Definitive Note will no longer be subject
to the restrictions on transfer enu-

B-3

--------------------------------------------------------------------------------


merated in the Private Placement Legend printed on the Restricted Global Notes,
on Restricted Definitive Notes and in the Supplemental Indenture.
¨    (iii)    Check if Transfer is Pursuant to Other Exemption. (i) The Transfer
is being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Supplemental Indenture and any applicable blue sky securities laws of any State
of the United States and (ii) the restrictions on transfer contained in the
Supplemental Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act. Upon consummation of the
proposed Transfer in accordance with the terms of the Supplemental Indenture,
the transferred beneficial interest or Definitive Note will not be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Global Notes or Restricted Definitive Notes and in the
Supplemental Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
____________________________________________
[Insert Name of Transferor]
By__________________________________________
Name:
Title:


Dated: ______________________________________
 

B-4

--------------------------------------------------------------------------------


ANNEX A TO CERTIFICATE OF TRANSFER
1.    The Transferor owns and proposes to transfer the following:
[CHECK ONE OF (a) OR (b)]
¨    (a)    a beneficial interest in the:
¨    (i)    Rule 144A Global Note (CUSIP __________), or
¨    (ii)    Regulation S Global Note (CUSIP _________), or
¨    (b)    a Restricted Definitive Note.
2.    After the Transfer the Transferee will hold:
[CHECK ONE]
¨    (a)    a beneficial interest in the:
¨    (i)    Rule 144A Global Note (CUSIP __________), or
¨    (ii)    Regulation S Global Note (CUSIP _________), or
¨    (iii)    Unrestricted Global Note (CUSIP _________); or
¨    (b)    a Restricted Definitive Note; or
¨    (c)    an Unrestricted Definitive Note,
in accordance with the terms of the Supplemental Indenture.



B-5

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
400 Atlantic Street, 10th Floor
Stamford, Connecticut 06901


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention: Corporate Trust Administration


Re: CCO Holdings, LLC and CCO Holdings Capital Corp.
¨
5.250% Senior Notes due 2021 (CUSIP [        ]) (the “Notes”)



Reference is hereby made to the Indenture, dated as of May 10, 2011 (the “Base
Indenture”), as supplemented by the Sixth Supplemental Indenture, dated as of
March 14, 2013 (the “Supplemental Indenture”), among CCO Holdings, LLC (the
“Company”), CCO Holdings Capital Corp. (“Capital Corp” and, together with the
Company, the “Issuers”), the guarantor party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Supplemental Indenture.
__________________________ (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$____________________________ in such Note[s] or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:
1.    Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note
¨    (i)    Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner's beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance

C-1

--------------------------------------------------------------------------------


with the United States Securities Act of 1933, as amended (the “Securities
Act”), (iii) the restrictions on transfer contained in the Supplemental
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States. If the Exchange is
from beneficial interest in a Regulation S Global Note to beneficial interest in
an Unrestricted Global Note, the Owner further certifies that it is either (x) a
non-U.S. Person to whom Notes would be transferred in accordance with Regulation
S or (y) a U.S. Person who purchased Notes in a transaction that did not require
registration under the Securities Act.
¨    (ii)    Check if Exchange is from beneficial interest in a Restricted
Global Note to Unrestricted Definitive Note. In connection with the Exchange of
the Owner's beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner's own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Supplemental Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
¨    (iii)    Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner's Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner's own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Supplemental
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States. If the Exchange is from beneficial interest in a
Regulation S Global Note to an Unrestricted Definitive Note, the Owner further
certifies that it is either (x) a non-U.S. Person to whom Notes could be
transferred in accordance with Regulation S or (y) a U.S. Person who purchased
Notes in a transaction that did not require registration under the Securities
Act.
¨    (iv)    Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note. In connection with the Owner's Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner's
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance

C-2

--------------------------------------------------------------------------------


with the Securities Act, (iii) the restrictions on transfer contained in the
Supplemental Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Unrestricted
Definitive Note is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.
2.    Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
¨    (i)    Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner's beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner's own account
without transfer. If the Exchange is from beneficial interest in a Regulation S
Global Note to a Restricted Definitive Note, the Owner further certifies that it
is either (x) a non-U.S. Person to whom Notes could be transferred in accordance
with Regulation S or (y) a U.S. Person who purchased Notes in a transaction that
did not require registration under the Securities Act. Upon consummation of the
proposed Exchange in accordance with the terms of the Supplemental Indenture,
the Restricted Definitive Note issued will continue to be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Definitive Note and in the Supplemental Indenture and the
Securities Act.
¨    (ii)    Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner's Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ Rule 144A Global Note or ¨ Regulation S Global Note with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation of the proposed Exchange in accordance
with the terms of the Supplemental Indenture, the beneficial interest issued
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Supplemental Indenture and the Securities Act.

C-3

--------------------------------------------------------------------------------


This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.
____________________________________________
[Insert Name of Transferor]


By__________________________________________
Name:
Title:


Dated: ______________________________________



C-4

--------------------------------------------------------------------------------


EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR


CCO Holdings, LLC
CCO Holdings Capital Corp.
c/o Charter Communications, Inc.
400 Atlantic Street, 10th Floor
Stamford, Connecticut 06901


The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Facsimile No.: (312) 827-8542
Attention: Corporate Trust Administration


Re: CCO Holdings, LLC and CCO Holdings Capital Corp.
¨ 5.250% Senior Notes due 2021 (CUSIP [        ]) (the “Notes”)


Reference is hereby made to the Indenture, dated as of May 10, 2011 (the “Base
Indenture”), as supplemented by the Sixth Supplemental Indenture, dated as of
March 14, 2013 (the “Supplemental Indenture”), among CCO Holdings, LLC (the
“Company”), CCO Holdings Capital Corp. (“Capital Corp” and, together with the
Company, the “Issuers”), the guarantor party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Supplemental Indenture.
In connection with our proposed purchase of $____________ aggregate principal
amount of:
(i)    ¨    a beneficial interest in a Global Note, or
(ii)    ¨    a Definitive Note,
we confirm that:
1.    We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Supplemental Indenture and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).

D-1

--------------------------------------------------------------------------------


2.    We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (a) to the Company or any subsidiary thereof, (b) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (c) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and an Opinion of Counsel in form
reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act, (d) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (e) pursuant to the
provisions of Rule 144(d) under the Securities Act or (f) pursuant to an
effective registration statement under the Securities Act, and we further agree
to provide to any person purchasing the Definitive Note or beneficial interest
in a Global Note from us in a transaction meeting the requirements of clauses
(a) through (e) of this paragraph a notice advising such purchaser that resales
thereof are restricted as stated herein.
3.    We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
4.    We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.
5.    We are acquiring the Notes or beneficial interest therein purchased by us
for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
____________________________________________
[Insert Name of Transferor]
By__________________________________________
Name:
Title:
Dated: ______________________________________



D-2